Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 1 of 50 Page ID #:151



  1           313.      The Department of Education provides material support by and through

  2   federal financing of the enterprise's operations.

  3           314.      The Department of Education's role in the enterprise is to manufacture

  4   adherence of Defendant RFiJMS's podiatry program to federal standards, in the clear and

  5   present fact, RFUMS charges Dr. Abazari, and numerous others, full tuition but does not

 6    provide said students the benefit of "placement services for program completers."

  7           315.      As published in the "Financial Aid Information for Incoming Podiatry

 8    Students," by Defendant RFUMS through their Financial Aid Office, RFUMS presents

 9    the option of using Federal Stafford Loans for their education:




12    Number 6, http://www.angelfire.com/on/podiatry, the Department of Education

13    manufactures and manages compliance with federal standards so the enterprise could

14    have access to a broader pool of available podiatry student victims, who like Dr. Abazari,

15    can only use Federal assistance to fund their podiatry education expenses:

       Big Lie Number 6
          Financial Aid is available...
16


                                                   151
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 2 of 50 Page ID #:152


       Let me first say [hai if you really want to go to
       podiatry school and you will not have to [ake a loin
       to do it, you aze very, very lucky and you should
       remember Chat if all young doctors graduated with
       no loan obligations the world would he a much
       better and more ethical place.

       I know that each school will tell you there arc
       "scholarships" available for your podiatry education,
       but let's be serious. Mos[ schools can oCCer only
       token non-loan financial aid. That means the rest
       comes from students, your parents, your relatives, or
       loans.

       Do you realize how much money these schools
       make off ofgovernmea[ loans??

       Now you know why they propagandize so much. If
       the only people who wen[ to school were the ones
       who could pay out oC pocket, mos[ of the schools
       would close.

       Look at any school website. Most of the schools
       project a budget of azound $34-35,000 per year. I
       believe that this figure is a conservative estimate
       because it does not take into account the money you
       will spend traveling [o rotations, to externships, for
       multiple application fees, for interviews at CRIPs.
       Thai is additional THOUSANDS of dollazs. Please
       visit the SCPM websile, if you're interested, which
       shows a gradual increase of the costs up to $41.SK in
       your fourth year. My gosh, I believe I have stumbled
       upon something Lhal resembles honestyl

       But let's say for the sake of argument that this Cigure
       is correct, $35,000/year. Ajterfow years, you wiU
       have a total of$140,,000for your education. Much
       of that might be in loans at variable incerest rates.
       You might do a residency, and when you finally get
       into private practice neaki~g your average $35,000
       a year do you really think you will be able to afford
       the monthly payment ofsomewhere around $7000?
       No, you say, you'll wait until you're making the big
       money. Ten yeazs down the line when you are finally
       m aking your average, and much promised, $110,000.
       But how much has your debt grown since you got
       out of school? The answer is "enormously."

      Listen closely, the schools have nothing to lose and
      mtllions ofdol(ars to g¢in by convinciseg _you to
      enroll in podiatry school because the burden of
      repayme~e[ is on you. They like to play [he sincere
      academicians, they put rogether these tear jerking
      mission statements about preparing you for your
      future, but the tnth is they don't give a hoot about
      yourfuture. They know that[heir time to make
      money offofyou is while yo~~ are in school. If you
      give money after you have graduated, super, but they
      are not counri~g on that. I remember [hc day I
      interviewed at a certain northerly podiatry school.
      They were begging to Lake my nonrefundable $500
      check on the spot.

      Are they going to tell you how hard ii is out lhere`1?
      No way. Are they going to tetl you that you will
      have loans until the day you die? No way. This is
      real lifr nrnnlr.




           There are good pod"eatrists, wha did things
                        the "rigtet vuay.°'
             They have $15p,flQO or more in 8oans.
            They are working for less than $50,000 a
                              year.
             Will they EVER be free of educational
                            debt???

          Out of that $50,000 salary huw much of that do you
          take home? How much do you apply to other bills'?
          How much Vu you have to apply to loans each
          mon~h7 Your school doesn't care, but you should.
          Nor more on this topic, please see The Loan Danger
          Hides Amain!




                                                                 152
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 3 of 50 Page ID #:153



  1             317.         The Department of Education fabricates RFUMS podiatry program's

  2   compliance to federal standards so that the enterprise could misrepresent and masquerade

  3   as the "quality of the podiatric medical education program and the continued commitment

 4    of the institution to support the educational program," by admitting a podiatry program is

 5              "a program that prepares individuals for the independent
 6              professional practice of podiatric medicine, involving the
 7              prevention, diagnosis, and treatment of diseases, disorders, and
 8              injuries to the foot and lower extremities:
                                                     reaa'a~sat~asc ~is':a~aYtt~ >c::
                                                t+~5 E~T~~M          s~~~s~a




       C i~ ~OiO             11   ClY Y£'LFl                        {_T „~,E+     j:-~i'~ 1[    C ~;>e":317<       i tSc   ~
                                                                                                                           yUt'E~ ~ZfTi



        Detail for CIP Code 51.2101                                                                                                                 :-~ ~Rr
                                                                                                                                                        ~~~
        Title: Podiatric Medicine/Podiatry.
        Definition: A program that prepares individuals for the independent professional practice of podiatric
        medicine, involving the prevention, diagnosis, and treatment of diseases, disorders, and injuries to the foot
        and lower extremities. Includes instruction in the basic medical sciences, anatomy of the lower extremity,
        functional orthopedics, foot biomechanics, podiatric radiology, dermatology, podiatric surgery, podopediatrics,
        sports medicine, physical diagnosis, emergency medicine and traumatology, practice management, and
        professional standards and ethics.
        Action: No Substantive Changes

            GroSSwalk
                                                                                                                                ::ZP Tale v     -         a.~.gztl
                 .
                 ,    ___.        .....,,      ,.,,   .,....,.,..   .,,          ._ _          ,,,        ., ...            _ e,~..                  ~,
         CIP 2000                                                             CIP 2010                                                   ..._
         Codd     Title                                               }Act on -                 Code           ¢
                                                                                                               7Title
         51.2101 :Podiatnc Medicine/Podiatry (DPM).                       I                    : i e lYill EPodiatnc Medic ne/Podmtry.



            Illustrative Examples
 9         [Podiatric Medicine/Podiatry (DPM)]




10              318.         As noted by Communication by Defendant RFUMS on Sep 13, 2013,

11    Defendant RFUMS resorts to luring students into filing out accreditation surveys for the

12    podiatry program, in exchange for a chance to win an iPAD Mini, as a result of"low

13    return rate from your class on the survey this year—so low that the data was unreliable,"

14    so that it could assist the enterprise in achieving its objective, in masquerading as the

15    "quality of the podiatric medical education program and the continued commitment of the

16    institution to support the educational program":




                                                                                 153
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 4 of 50 Page ID #:154



         From: Nancy Parley rnancv.oarslev@rosalindhanWin.edu>
         Date: Fri, Sep 13, 2013 at 1:38 PM
         Subject: Survey Request & Reffle Prize for Completion
         To: Nancy Parsley <nancv.oarslevCs rosalindhenklin.edu>
         Cc: John Becker Bohn.beckei~rosalindf~enklin.edu>, Daniel Bereither daniel.bareitherC~roselindirenklin.edu>, Party Cunningham
         <natricie cunninaham@roselindf~enklin.edu>, Beth Jartett teeth.ierrett@raselindfrenklin.edu>, Nancy Bryant aiency brvent~~osalindhenklin.edu>,
         Kere Etolen dcara.etolen~rasalind}ranklin.edu>


         Dear Doctors and Graduates of the SCPM class of 2013,
           hope all is going well for yau, end that the College has prepared you for your postyreduate activities. We need to ask e spedal favor of you. The
         College is up for eccredRation this year, end it is important that SCPM has enough data to support the curriculum. We rely a lot on the curriculum
         surveys, especially those filled out by those who have gone through the entire program —namely, you, our graduates. We had a low return rate hom
         your class on the survey this year — so low that the data was unreliable. So we aye asking you if you would fill out the survey to help your alma mater
         assess the curriculum (tt's onry 26 questions).
         As en incentive, I am offering a raffle ticket for those who return the survey, Tor one prize (an iPad Mini). We cannot use D2L, so we are using Survey
         Monkey.
         The link to the survey is: httns~/lwww.survevmonkev.cort✓sIJ8RC5JQ
         If you wish to remain anonymous, do not answer the last question with your name. If you want to enter the raffle, we will need your name to award the
         prize. However. I assure you that that the onty person wha will know names is the Administrative Assistant handling the survey (Ms. Patty
         Cunningham), and she is sworn W secrecy. Please do not be afreid to criticize the curriculum (no curticulum is perfect) and we welcome poskive
         feedback es well to know what is working horn the students' perspective. We really do read the surveys (after Patty has removed the names), and we
         do try to make practical changes that will help future students.
         If you already completed the survey prior to graduation, thank you. Unfortunately, we do not have a way to trensfer those responses to Survey Monkey,
         so we are asking you to complete M again. This will also allow us to include you in the raffle for the iPad Mini if you provide your name.
         Thanks, end please lef us know about your successes in your curtent progrem.
         Sincerely and with appreciation,
         Dr. Parsley


         Nancy L. Parsley, DPM, MHPE
         Dean
         Dr. William M. Scholl College of Podiatric Medicine
         Rosalind Franklin University of Medicine and Science
         3333 Green Bay Road
         North Chicago, IL 60064
         Office:B47-578-8401
         Fau: 847-775-6576
         nancv.oarslevC~ rosalindfranklin.edu

         Exaln~~ y Greer i~ P;~I~airic Medicine




 2              319.          The APMA's role in the enterprise was to serve as marketing and

 3   advertising Manager by directing "efforts in the area of promotion and marketing of the

 4   podiatric medical profession [that] made a significant impact on reinvigorating student

 5   interest in pursuing careers in podiatric medicine."

 6              320.          APMA was well aware of the issue of"enough slots for students who are

 7   graduating for schools of podiatric medicine," where the APMA admits "[t]here are

 8   currently enough slots for students who are graduating for schools of podiatric medicine":

      D. Is the availability of podiatric residencies an issue?
      A. There are currently enough slots for students who are graduating from schools of podiatric
      medicine. There are fewer applicants to the colleges, which may be reflected later on. Surpluses in
      residency positions may exist in the future as fewer students attend the colleges.(See "In the News,"
      p. 14).


10




                                                                                  154
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 5 of 50 Page ID #:155



  1                  321.          The APMA,in furtherance of an involvement in said enterprise,

  2   "conducted an online survey" to help the enterprise exploit the market of students seeking

  3   to become podiatrist by figuring out "[w]hat [s]tudents [w]ill [p]ay" and devised multiple

  4   plans and strategies for exploitation of students, within its Workforce study, that would

  5   provide structure on how the enterprise would go about effectuating the actual plan of

 6    defrauding Podiatry students of money, charging for benefits they would not receive.

  7                 322.           The APMA and RFUMS,by and through Dean Dr. Albright, acquired the

 8    backing of the Department of Education, by visitations with the White House:




       4lemfx:rs of the Rnurd of Trustrrs of the American Pndiauie ~1 rdica] Ass~,ciatiuh enjoyed a privake mectin~
        with Pn.tiidcnt Hil] Clinu~n al the White Hnucc ~u~n se.slon.ti a~ APUn~c recent annual meeting in
        W`achinginn, UC. FRONT RON'. Isom Iclis 6hdJon AVillens. DPI.1, Hnll}'w<n~d I'I~rida, retiring president;
      - ~7~re 12 Lend. UPM. B;dumurc, pretiidcm; A1r. Clininn; ~~nd Chri atiun A_ Hnhertuzzi, DPM,.Newton, New
      )~~rs~~y. MIDDLE ROW'. Gnin IcfC Nutwn U. St~~cell. DPM. Ukluhnmu Cily: Theresa C'onrt~y_ I)PM,
       PktilaJclpttia. trcmurrr. I)uvlJ Scholicl~. UPM. I:ImIm. New York, un~ Wcmcr Slrupp. 1p,~4'nehington,DC,
        APMA ecncral cnumd_ BACK ROR', t« ~m lelt: Richard B. Vlchc. llYM, S~n~n iAnn, Ca1i1'omia; Rnnald S
       C.epaP: DPR1. Hou,a~~n. ~icc president: Terence L{. Nbnght. I)PM. Chicupo. presidrnt ckel: H. I _ 13ro~in ICI',
       DPM,Little Reek Arkansas. past pretiidene, 1. U. 1-crriitu. Jr_. I)P>7,(irn~e Citc. Uhiu. Lloyd S. Snuih. DPM,
       NeW[on Center, iuluss~huscus: and Harold R. G4ckman. UPM. Washington I>G.
 hJ



10                  323.           Navient's role in the enterprise was perform accounting that directed and

11    maintained a continued revenue of federal funding to the unlawful and criminal acquired

12    loans, by enforcing said loans against students, despite the enterprise's podiatry program

13    being in non-compliance with mandates set forth or in accordance with 20 USC

14    §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

15    USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant



                                                                                         155
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 6 of 50 Page ID #:156



  1   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

  2   20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  3           324.   As the accountant of the enterprise, Navient was, and is, forcing Dr.

  4   Abazari into a duty to perform "service[e his] student loan debt" through means of none

  5   "place[ment] in a CPME approved residency program," by compelling him to make

 6    payment—in threating him with accruing, ballooning his debt obligations—in the clear

  7   and present fact, Dr. Abazari was denied the "capab[ility] of servicing [his] student loan

 8    debt" by receiving the federal benefits and services of "placement services for program

 9    completers," and preparation for "independent professional practice of podiatric

10    medicine," despite statutory mandates and specification within 20 USC §1094(a)(1); 20

11    USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC

12    §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20

13    USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC § 1094(a)(7); 20

14    USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

15           325.    As managing accountant, Naivient usurped control of Dr. Abazari's

16    student debt and finances, disallowing Dr. Abazari from minimizing his risk of loss

17    through loan discharge, and restricting access to financial records, ensuring continued

18    payment for services not rendered, accruing Dr. Abazari's loan debt to $272, 834.09,

19    approximately $110,174.09 above and beyond the average debt of 162,660 represented to

20    "Incoming Podiatry Students" by Defendant RFUMS "Financial Aid Office":




                                                 156
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 7 of 50 Page ID #:157




                            :bt tar thr Clas.. of 2[3Ufi
                             cr r;.> z , r
                            1. L~ u,fi~... C'   ~l .~   ...

                                                                   E
                                htll-~~F ~.~7

                            ~~ iT




             y          ~1 :i352,Bsti
 1     Lv:

                 &                                            .,



 2                   326.        RFUMS role in the enterprise was to provide facilities for the "podiatric

 3   medical education program and the continued commitment of the institution to support

 4   the educational program," to lure students into paying large sums of money for services,

 5   that they would not receive, as outlined by 20 USC § 1094(a)(1); 20 USC § 1094(a)(17);

 6   18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20

 7   USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

 8   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

 9   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

10                   327.        The enterprise conducts its affairs through a pattern of predicate acts as a

11   violation of or attempted violation of 18 U.S.C. §1341 performed by DOE; violation of or

12   attempted violation of 18 U.S.C. §1341 performed by the State of Illinois; violation of 18

13   USC 1581(A) performed by Navient; violation of or attempted violation of 18 USC

14   1581(B) performed by Navient; violation of or attempted violation of 18 USC §1584(A)

15   performed by DOE; violation of or attempted violation of 18 U.S.C. §1584(A) performed

16   by the State of lllinois; violation of or attempted violation of 18 U.S.C. §1341 performed

17   by RFUMS; violation of or attempted violation of 18 U.S.C. §1341 performed by

18   RFUMS; violation of or attempted violation of 18 U.S.C. §1341 performed by APMA.




                                                                       157
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 8 of 50 Page ID #:158



  1           328.   The predicate acts all involve: the same victim Dr. Abazari; a participating

  2   manager of the enterprise; and same injury—the acquisition and billing for loans of $272,

  3   834.09 for benefits or services not rendered.

 4            329.   The predicate acts all have the same scheme to induce students into debt,

 5    and keeping them in debt, by selling and charging for benefits and services not render to

 6    them, as set forth or in accordance with 20 USC § 1094(a)(1); 20 USC §1094(a)(17); 18

 7    U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20

 8    USC § 1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

 9    §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

10    §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

11           330.    The enterprise's activities directly affect interstate commerce by draining

12    the National Treasury of funds and contributing to a national student loan debt.

13           331.    As noted by a screen shot of the report by the Board of Governors of the

14    Federal Reserve System, student loans debt has a direct effect on the national economy:

      ,~
      ,~o
      ,~
       eo



      z~
       0
15

16           332.    Were it not for the predicate acts as a violation of or attempted violation of

17    18 U.S.C. §1341 performed by DOE, within said enterprise, Dr. Abazari would not

      acquired federal loans of $272, 834.09, which still continue to accumulate interest, for

19    benefits and services not rendered.




                                                 ~:
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 9 of 50 Page ID #:159



  1          333.    Were it not for the predicate acts as a violation of ar attempted violation of

  2   18 U.S.C. §1341 performed by the State of Illinois, within said enterprise, Dr. Abazari

  3   would not acquired federal loans of $272, 834.09, which still continue to accumulate

 4    interest, for benefits and services not rendered.

  5          334.    Were it not for the predicate acts as a violation of 18 USC 1581(A)

 6    performed by Navient, within said enterprise, Dr. Abazari would not acquired federal

 7    loans of $272, 834.09, which still continue to accumulate interest, for benefits and

 8    services not rendered.

 9           335.    Were it not for the predicate acts as a violation of or attempted violation of

10    18 USC 1581(B) performed by Navient, within said enterprise, Dr. Abazari would not

11    acquired federal loans of $272, 834.09, which still continue to accumulate interest, for

12    benefits and services not rendered.

13           336.    Were it not for the predicate acts as a violation of or attempted violation of

14    18 USC §1584(A) performed by DOE, within said enterprise, Dr. Abazari would not

15    acquired federal loans of $272, 834.09, which still continue to accumulate interest, for

16    benefits and services not rendered, as set forth or in accordance with 20 USC

17    §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

18    USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

19    to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

20    20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

21           337.    Were it not for the predicate acts as a violation of or attempted violation of

22    18 U.S.C. §1584(A) performed by the State of Illinois, within the enterprise "Scholl

23    College of Podiatric Medicine," Dr. Abazari would not be had loans of $272, 834.09, and




                                                  159
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 10 of 50 Page ID #:160



  1   still accumulating, for a benefit or service of placement into residency not rendered,

  2   despite statutory mandates pursuant to 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18

  3   U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20

  4   USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

  5   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

  6   §1092(a)(1)(R), pursuant to 20 USC § 1094(a)(7).

  7          338.    Were it not for the predicate acts as violations of ar attempted violations

  8   of 18 U.S.C. §1341 performed by RFUMS, within said enterprise, Dr. Abazari would not

  9   acquired federal loans of $272, 834.09, which still continue to accumulate interest, for

 10   benefits and services not rendered, despite statutory mandates pursuant to 20 USC

 11   §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

 12   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

 13   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

 14   20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 15          339.    Were it not for the predicate acts as a violation of or attempted violation of

 16   18 U.S.C. §1341 performed by APMA, within said enterprise, Dr. Abazari would not

 17   acquired federal loans of $272, 834.09, which still continue to accumulate interest, for

 18   benefits and services not rendered, despite statutory mandates pursuant to 20 USC

 19   §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

 20   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

 21   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

 22   20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).




                                                 160
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 11 of 50 Page ID #:161



  1           340.    In every possible manner herein alleged, the APMA,RFiJMS,DOE,

  2   Navient, and State of Illinois sought to capitalize on Dr. Abazari's weakened physical

  3   condition, in calculated and coordinated attacks, to increase physiological harm, and to

  4   overpower Dr. Abazari objections, using force and inducing emotional submission—

  5   through a psychological state of learned helplessness:




  6

  7   (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

  8                                   CAUSE OF ACTION 11:

  9     (CONSPIRACY TO COMMIT VIOLATION OF 18 USC ~1962(c)-18 U.S.C.

 10                               ~1962(d) and 42 U.S.C. §1985(3))

 11           341.    Dr. Abazari repeats and realleges each and every allegation contained in

 12   paragraphs 1 through 340 as if fully set forth herein.

 13           342.    Navient, RFiJMS, and APMA are herein alleged to be three separate and

 14   distinct entities.

 15           343.    DOE and State of Illinois are herein alleged to be two separate and distinct

 16   government entities.

 17           344.    Navient, RFLTMS, APMA,DOE,and State of Illinois entered into a

 18   conspiracy to commit a violation of 18 USC §1962(c).

 19           345.    Navient, Department of Education, State of Illinois, RFUMS,and APMA

 20   formed an unlawful agreement to conduct the affairs of a union, group, association and



                                                  161
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 12 of 50 Page ID #:162



  1   joint venture—for the purpose of charging for benefits and services it doesn't provide-

  2   through a pattern of racketeering activity: a violation of or attempted violation of 18

  3   U.S.C. §1341 performed by DOE; a violation of or attempted violation of 18 U.S.C.

  4   §1341 performed by the State of Illinois; a violation of or attempted 18 U.S.C. §1581(A)

  5   performed by Navient; a violation of or attempted violation of 18 U.S.C. §1581(B)

  6   performed by Navient; a violation of or attempted violation of 18 U.S.C. §1584(A)

  7   performed by DOE; a violation of or attempted violation of 18 U.S.C. §1584(A)

  8   performed by the State of Illinois; a violation of attempted violation of 18 U.S.C. §1341

  9   performed by RFUMS; a violation of or attempted violation of 18 U.S.C. §1341

 10   performed by RFUMS; a violation of or attempted violation of 18 U.S.C. §1341

 11   performed by APMA.

 12          346.    The violation of or attempted violation of 18 U.S.C. §1341 performed by

 13   DOE,the violation of or attempted violation of 18 U.S.C. §1341 performed by the State

 14   of Illinois, the violation of or attempted violationl8 U.S.C. §1581(A) performed by

 15   Navient, the violation of or attempted violation of 18 U.S.C. §1581(B) performed by

 16   Navient, the violation of or attempted violation of 18 U.S.C. §1584(A) performed by

 17   DOE,the violation of or attempted violation of 18 U.S.C. §1584(A) performed by the

 18   State of Illinois, the violation of or attempted violation of 18 U.S.C. §1341 performed by

 19   RFUMS,the violation of or attempted violation of 18 U.S.C. §1341 performed by

 20   RFUMS,the violation of or attempted violation of 18 U.S.C. §1341 performed by

 21   APMA,each were in furtherance of a union, group, association and joint venture

 22   operating for the common purpose of to charge for benefits and services that would not

 23   be rendered.




                                                 162
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 13 of 50 Page ID #:163



               347.          Navient, Department of Education, State of Illinois, RFUMS, APMA,

  2   operated the enterprise —to charge for benefits and services it doesn't provide—as a

  3   manager managed liability Corporation (LLC).

  4            348.          Navient, Department of Education, State of Illinois, RFUMS, APMA,

  5   divided the work in the operation of the enterprise —to charge for benefits and services it

  6   doesn't provide—where the State of Illinois serves as manager and State compliance

  7   officer; Department of Education serves as manager and Federal compliance officer, and

  8   Financer; APMA serves as manager of department of marketing and planning; Navient is

  9   manager of billing and accounting; and RFUMS is manager of facility operations.

 10            349.          Without any one link in the enterprise —to charge for benefits and

 11   services it doesn't provide—performed by Navient, Department of Education, State of

 12   Illinois, RFUMS, APMA,in divided operations, the enterprise could not function to

 13   direct and reach its purpose, beyond the State of Illinois's borders, across five States, into

 14   the State of California, to victimize Dr. Abazari, as a resident of the State of California:
            From:"Meinhardt, Mandy" <Mandy.Meinhardt(~rosalinOfranklin.etlu>
            To: Armin Abazan <artninebezeri~yahoo.cam>
            Cc:"Young, F(im6eAy J." <KimbeAy.Yaung~rosalindfranklin.eEu>
            Sent: Monday, November 24, 2008 B:1 B AM
            Su6Ject: RE: Armin ,Cbezeri-Scholl inquiry(Hello Mandy)

            Hi Armin,

            I am happy w extend your due date for Scholl College. If your interviev~ at CSPM is on ]2-5, why don't you let us know by the end of the
            following week - Deccmber 72, 2008. IF you have any quesfions between now and then, please lec me know.

            As for your scholazship, all detisions made by the Scholazskup Committee aze 5nal. We believe Scholl College offers nc~ best educational
            experience available to podiatry snadencs and provide outsranding services [o help you manage your debt afrer gcaduarion. Iast yeaz, Scholl
            Cdlege had a 0% default rarr for student loans and our 10-yeaz average is 0.3%. This is well below the national average of appronimacely 4
            5% for medical school students. Scholl offers the lazgesc scholuship progrem of all podiatric medical colleges. Last year we awarded in
            excess of 5600,000 for students in their 2nd,3:d and 4ih years of study wide us.

           Please let me know iF you have any other questions)
           Ses~
            M~,dY
 15

 16            350.         Without any one link in the enterprise —to charge for benefits and

 17   services it doesn't provide—performed by Navient, Department of Education, State of

 18   Illinois, RFUMS, APMA,in divided operations, the enterprise could not function to




                                                                               163
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 14 of 50 Page ID #:164



  1   direct and reach its purpose, beyond the State of Illinois's borders, across five States, into

  2   the State of California, to victimize Dr. Abazari, as a resident of the State of California:

        Armin A6azari-Monday Interview Barry University                                                                                                     arminabazarirya...rSent


               Armin Abazari <amiinabazari~yahoo.com>                                                                                                       Nov 29, 2008 at 9:34 PM
               To: Rodriguez,.0.ny E .AERodriguezf~mail.barry,edu>


        Good Evening Mr. Marc Weiner,

         appreciate the irrterview invite that Bany has offered me. I recieved acceptances from hoth Chicago and Philidelphia Pod schools but I was stir! very iotersfed in visiting
        Barry's School of Podiatric Medicine antl Surgery. U~rtortunately however I cannot aHortl to travel outside of California at this time due to financial bindings. i am certain
        that Barry provides a quality education for its students and I am sadened that I cannot make the tnp. 1 appreGate your time and consideration.

        Best,
        Armin Ahazari
  3

  4                351.            The enterprise has entered into operations on or around 2000 and remains

  5   currently in operation.

  6                352.            The enterprise has and continues to charge and acquire benefits and profits

  7   from Dr. Abazari's acquisition of compounding and accruing interest.

  8                353.            The APMA and RFUMS formed an unlawful agreement to conduct the

  9   affairs of a union, group, association and joint venture that operated for the common

 10   purpose of selling and charging for benefits and services it does not rendered, in agreeing

 11   to forma "game plan to beef of enrollment numbers":

         In fact, as this issue went to press, the American Podiatric Medical Association (APMA) was set
         to hold a weekend of meetings at the end of October with representatives from the seven
         colleges, students and health care advisors from colleges around the country. The goal of the
         meetings was to come up with a game plan to beef up the enrollment numbers, according to
         Christian Robertozzi, DPM, chairman of the recruitment subcommittee for the APMA.
 12


 13                354.           APMA acted, during the unlawful agreement and in furtherance of the

 14   unlawful agreement, to conduct the affairs of a union, group, association and joint

 15   venture for the common purpose of selling and charging for benefits and services not

 16   rendered, by "conduct[ing] an online survey," to figure out "[w]hat [s]tudents [w]ill

 17   [p]ay," to "help the colleges recruit more students":




                                                                                           164
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 15 of 50 Page ID #:165



                What Students Will Pay

               The American Podiatric Medical
                Association recently conducted an
               online survey to learn about how and
                when podiatric physicians choose to
                go into the field. The results will be
                used by the Recruitment
               Subcommittee of the Education
               Committee of the APMA to help in
               developing a plan to help the colleges
               .recruit more students.
  1

  2          355.      As noted by communication screenshot by the American Podiatric

      Medical Student Association(APMSA), APMA and RFUMS acted, during the unlawful

  4   agreement and in furtherance of the unlawful agreement, to conduct the affairs of a union,

  5   group, association and joint venture for the common purpose of selling and charging for

  6   benefits and services not rendered, by creating an "Ad Hoc Committee" because they

  7   knowingly and willingly created a shortage of "enough entry-level graduate positions for

  8   each graduating positions for each graduating podiatric medical student":

  D
                 From:"APMSA" <aomsa@students.rosalindfranklin.edu>
                 Dete: September 28, 2070 at 10:33:58 AM PDT
                 To:"SCPM2012" <SCPM2012@rosalindfranklin.edu>,"SCPM2013" <,SCPM2013~rosalindfranklin.edu>
                 Subject:
                        '  Survery on Podiatric Residency Development`


                 SCPM 2012 and 2013

                 In 2004 the AACPM created an Ad Hoc Committee on Balance Graduates and Residency Positions (Balance Committee)to analyze and
                 recommend strategies to ensure there are enough entry-level graduate positions for each graduating pediatric medical student. This
                 commitlee is comprised o1 representatives from AACPM Deans, AACPM/GOTH, APMA, APMSA,CPME, APMA-Young members, ABPS,
                 ABPOPPM, ASPS, ACFAS and ACFAOM. The committee recently expanded its charge to include "the establishment of a comprehensive
                 strategy for a cohesive approach to residency development."

                 To put this charge into action the AACPM has scheduled a meeting on October 1st. Representatives from the previously mentioned
                 organizations have been invited to get together and discuss how to meet the new charge, while at the same time seeking to meet the
                 AACPM/GOTH goal of maintaining 110% entry level positions to graduates each year.

                 In preparation for this meeting, the Scholl delegation would apprecia4c your response Yo the following survery on eesideney development
                 by Sept. 36:

                 http;flrvmy:sunreymoniceycom/s~8SVSYZ

                 We appreciate your time.

                 APMSA


 10




                                                                    165
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 16 of 50 Page ID #:166



              356.       As noted by communication screenshot by the American Podiatric

  2   Medical Student Association(APMSA), APMA and RFUMS acted, during the unlawful

  3   agreement and in furtherance of the unlawful agreement, to conduct the affairs of a union,

  4   group, association and joint venture for the common purpose of selling and charging for

      benefits and services not rendered, by creating the "Ad Hoc Committee" in 2004 because

  6   they knowingly and willingly created an "expected shortfall" in "number of available

  7   residency positions":


               AACPM ad hoc Committee on the Balance between Greduates and Residency Positions
                                           "Balance Committee"


              In August 2004, The American Association of Colleges of Podiatric Medicine(AACPM)Board of
              Directors established an ad hoc Committee of the Board to assess the correlation between the
              number of pediatric school graduates and the number of qual~ed pediatric residency positions.
              The charge to the Committee is to "tolled data, analyze class size and enrollments and
              approved residency positions for the purposes of recommending strategies to ensure that there
              are enough entry-level residency positions for each graduating pediatric medical student."

              In July 2010, the Committee's charge was expanded to include the establishment of a
              comprehensive strategy for a cohesive approach to residency development. AACPM began
              seeking a National Residency Development Facilitator dedicated to establishing sufficient
              residency positions for graduates of the Colleges of PodiaVic Medicine. In June 2011, Edwin
              Wolf, DPM was hired to spearhead this project and remains focused on, but not limited to:

                 • Erasing the expected shortfall and raise the number of available residency positions to
                   110% of the graduating class numbers
                 • Opening up new sites within hospitals with established residency programs other than
                   podiatry and/or in health science centers
                 • developing a core of mentors able to provide insight and perspective on the process of
                   development and added value of a pediatric residency to hospital administrators.

              There are a tremendous amount of resources and support for anyone who may be interested in
              starting a residency, improving their current residency program, or simply wanting to help with
              this initiative. Please reach out to the following contacts:

              National Residency Facilitator: Edwin Wolf, DPM, at ewolf(a~aacpm.or~ or call (212)874-0609.

              Colleges of Pediatric Medicine:
              htto://www.aacom.ora\odfllnstitutional Residency Development Contacts.pdf

              CPME:
              htto://www.come.era/residencies/content.cfm?Item Number=2424&BnavltemNumber-2244

              APMA: htto:/lwww.apma.orq/education/content.cfm?ItemNumber-13578navltemNumber-560



  i


  9          357.       APMA in conjunction with RFUMS, directly contacted Dr. Abazari and

 10   other students via surveys, to collect and gather information for the Residency Balance




                                                                  166
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 17 of 50 Page ID #:167



  1   Committee because of an "expected shortfall" in "number of available residency

  2   positions" that was created by the APMA and RFUMS:

       APN~SA

       `Rsrt~ini4er ~ idenc~ Susvay Fie~p~n~ hiee~!!ed "                                                                                               ~ .,.


       s~~*at ~saa arm 2r~~a:
       nor t~osa test ha:,. ;at ~^e ~ s~Fjr, p~r~s~ a~anRkst4 t say   ~s~sa~e~ s~ ~ 1r1¢ waa:~! ~ ~ at has!~ ~> rs ~~s~•   L~r~re ~recei~g r u'^¢sa~€3s to irre
       ~dEs~~gyCy    P3t GGs39r-fr~.




       J4^MSA




  3

  4                 358.        In the clear and present fact of an "expected shortfall" in "number of

  5   available residency positions," RFLTMS acted, during the unlawful agreement and in

  6   furtherance of the unlawful agreement, to conduct the affairs of a union, group,

  7   association and joint venture for the common purpose of selling and charging for benefits

  8   and services not rendered, where it actually engaged in a "game plan to beef of

  9   enrollment numbers" through rapidly increasing Total Fall Podiatry Enrollment:

      Time of Enrollment                                                              Total RFLTMS Fall Podiatry Enrollment

      2001                                                                            248

      2002                                                                            264

      2003                                                                            263

      2004                                                                            298

      2005                                                                            305

      2006                                                                            328

      2007                                                                            356

      2008                                                                            359




                                                                                167
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 18 of 50 Page ID #:168



      2009                                                          380

      2010                                                          387

  7

  2              359.                In the clear and present fact of an "expected shortfall" in "number of

  3   available residency positions," RFUMS acted, during the unlawful agreement and in

  4   furtherance of the unlawful agreement, to conduct the affairs of a union, group,

  5   association and joint venture called "Scholl College of Podiatric Medicine" operating for

  6   the common purpose of selling and charging for benefits and services not rendered,

  7   where it actually engaged in a "game plan to beef of enrollment numbers" through

  8   achieving record enrollment for Dr. Abazari enrollment period in 2009 for the podiatry

  9   program:




                 4 r,~Rrrnn f.;i    il.Win, dc:rc~ex




                                   ss^4




         Rosalind Franklin University has
         achieved record enrollment growth.
 10

 11             360.                In the clear and present fact of an "expected shortfall" in "number of

 12   available residency positions," RFUMS acted, during the unlawful agreement and in
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 19 of 50 Page ID #:169



  1   furtherance of the unlawful agreement, to conduct the affairs of a union, group,

  2   association and joint venture called "Scholl College of Podiatric Medicine" operating for

  3   the common purpose of selling and charging for benefits and services not rendered,

  4   where it actually engaged in a "game plan to beef of enrollment numbers," where the

  5   podiatry colleges collectivity enrolled 687 students in 2009, when only 496 residency

  6   positions were available or in existence.

  7           361.        The APMA in conjunction with RFUMS,created adopted a new residency

  8   system which required "fewer case number requirements in the new model, as opposed to

  9   the old model," to generate more substandard residency positions to hide the number of

 10   graduates left unplaced by the rigged shortage of residencies:

              Beth J~ratt
              +„     _ ~                                                       _.                .,
              PArdS srs PMSft praa'a+~s


              t-lea~ a!!-
              I ~rra ~ti~i g~ttir s~sme quesT    at~nut 5~e te5icler►~Y tY~s. F~eatt~rsrbsr haE ttte ~f~tvtS" ~rustlet (PN4S24 crr F'~9536} is the ~itd tticsd~i. The
              PMSfi (PR4~SFt tsr PAASRlfiRA~) is the ~,ewr t~Soc#BI. ~'i ptagtdfal5 wi l tt~*1e Ctxtm8rt~9 is ttse nemv rtlotl~! Cay .tiny t, 2d}13. Most E'NtS24 ¢ro~raxtr3
              vn~l ~r~v~rt fo P3u~SFf psoc~rsms. ~lear~y ~E PMS3& p~t~rams will eon~eesa ~a ttte PM3Efi~6RA (car REat.SR sv tta CEE~'T9 i~o5ra~n.4. The aatiy
              d=Heretx~e ~tvsreen 8 Pt~[S 3B and & P SR with ARA "rs a ch8~e ire t#ae mad~Fr~e aa~ ~iomecM~                     c~c#uirest ats, as we31 as sis;~hUy fiex~r
              case namGer r~u~rer~~ts art the r~ere rr~e9el 8s               zt~ ihs e~Icl      I.
              Lai r~ss know it ytw have sny Qu~st=esns.
              Dr. JaErBEt
 11

 12          362.        RFUMS acted, during the unlawful agreement and in furtherance of the

 13   unlawful agreement, to conduct the affairs of a union, group, association and joint

 14   venture for the common purpose of selling and charging for benefits and services not

 15   rendered, by violations of or attempted violations of 18 U.S.C. § 1341.

 16          363.        APMA acted, during the unlawful agreement and in furtherance of the

 17   unlawful agreement, to conduct the affairs of a union, group, association and joint

 18   venture for the common purpose of selling and charging for benefits and services not

19    rendered, by a violation of or attempted violation of 18 U.S.C. § 1341.




                                                                           169
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 20 of 50 Page ID #:170



  1           364.   DOE acted, during the unlawful agreement and in furtherance of the

  2   unlawful agreement, to conduct the affairs of a union, group, association and joint

  3   venture for the common purpose of selling and charging for benefits and services not

  4   rendered, by a violation of or attempted violation of 18 U.S.C. §1341 performed by DOE.

  5           365.   State of Illinois acted, during the unlawful agreement and in furtherance of

  6   the unlawful agreement, to conduct the affairs of a union, group, association and joint

  7   venture operating for the common purpose of selling and charging for benefits and

  8   services not rendered, by a violation of or attempted violation of 18 U.S.C. §1341.

  9           366.   Navient acted, during the unlawful agreement and in furtherance of the

 10   unlawful agreement, to conduct the affairs of a union, group, association and joint

 11   venture operating for the common purpose of selling and charging for benefits and

 12   services not rendered, by a violation of or attempted 18 U.S.C. §1581(A).

 13          367.    Navient acted, during the unlawful agreement and in furtherance of the

 14   unlawful agreement, to conduct the affairs of a union, group, association and joint

 15   venture operating for the common purpose of selling and charging for benefits and

 16   services not rendered, by a violation of or attempted violation of 18 U.S.C. §1581(B).

 17          368.    DOE acted, during the unlawful agreement and in furtherance of the

 18   unlawful agreement, to conduct the affairs of a union, group, association and joint

 19   venture operating for the common purpose of selling and charging for benefits and

 20   services not rendered, by a violation of or attempted violation of 18 U.S.C. §1584(A)

 21   performed by DOE.

 22          369.    State of Illinois acted, during the unlawful agreement and in furtherance of

 23   the unlawful agreement, to conduct the affairs of a union, group, association and joint




                                                 170
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 21 of 50 Page ID #:171



  1   venture operating for the common purpose of selling and charging for benefits and

  2   services not rendered, by a violation of or attempted violation of 18 U.S.C. §1584(A).

  3            370.        In the clear and present fact of an "expected shortfall" in "number of

  4   available residency positions," DOE joined the unlawful agreement to conduct the affairs

  5   of a union, group, association and joint venture operating for the common purpose of

  6   selling and charging for benefits and services not rendered, by engaging in the "game

  7   plan to beef of enrollment numbers," where it agreed to provide funding for Financial the

  8   enterprise, despite numerous violations of mandates set forth under 20 USC § 1094(a)(1);

  9   20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC

 10   §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20

 11   USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20

 12   USC § 1094(a)(21); 20 USC § 1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):



              ~pplgir~g $dr F'inanc3al Fi~a~
             F31e'a 2009 -. 201 O FAFHA y &drool{''odes a016S9

           • App24cntionn +are Rvii7ablo After FeluunYq Y"~.
             vn the Rf'I:7Di3 Fin¢nc1a1 Atd Wuhelte'

           • IIndrcswtund '~aur Loan Optioaa

             Choosa a LGnd¢F

           • WatCk fOr Tmportaui Da¢dLtQe:
                                                                 t
           • Y'roject Your Total IMM



 13   R

 14           371.        In the clear and present fact of an "expected shortfall" in "number of

 15   available residency positions," DOE joined the unlawful agreement to conduct the affairs

 16   of a union, group, association and joint venture operating for the common purpose of

 17   selling and charging for benefits and services not rendered, by engaging in the "game

 18   plan to beef of enrollment numbers ," where the knew the enterprise had to produce a




                                                                     171
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 22 of 50 Page ID #:172



  1          "a program that prepares individuals for the independent
  2          professional practice of podiatric medicine, involving the
  3          prevention, diagnosis, and treatment of diseases, disorders, and
  4          injuries to the foot and lower extremities,"
  5
  6   but did not provide said program; and yet, the DOE still continued to fund the enterprise

  7   despite this breach of 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C.

  8   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

  9   §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

 10   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

 11   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 12          372.    In the clear and present fact of an "expected shortfall" in "number of

 13   available residency positions," Navient joined the unlawful agreement to conduct the

 14   affairs of a union, group, association and joint venture operating for the common purpose

 15   of selling and charging for benefits and services not rendered, by engaging in the "game

 16   plan to beef of enrollment numbers," through servicing and continuing to service the

 17   federal loans rather than discharging them.

 18          373.    In the clear and present fact of an "expected shortfall" in "number of

 19   available residency positions," DOE and Navient acted, during the unlawful agreement

 20   and in furtherance of the unlawful agreement, to conduct the affairs of a union, group,

 21   association and joint venture operating for the common purpose of selling and charging

 22   for benefits and services not rendered, by engaging in the "game plan to beef of

 23   enrollment numbers," where they continued to service and charge interests on "federal

 24   loans," while avoiding a discharge of them, despite breaches of 20 USC §1094(a)(1); 20

 25   USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC

 26   §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20



                                                 172
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 23 of 50 Page ID #:173



  1   USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20

  2   USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):

  3   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
  4   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
  5   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
  6   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
  7   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
  8
  9          374.    In the clear and present fact of an "expected shortfall" in "number of

 10   available residency positions," DOE and Navient acted, during the unlawful agreement

 11   and in furtherance of the unlawful agreement, to conduct the affairs of a union, group,

 12   association and joint venture operating for the common purpose of selling and charging

 13   for benefits and services not rendered, by engaging in the "game plan to beef of

 14   enrollment numbers," where they forced Dr. Abazari to incur a current loan debt of

 15   $272,834.09—an amount $110,174.09 above and beyond the average debt of 162,660

 16   represented to "Incoming Podiatry Students" by Defendant RFLTMS "Financial Aid

 17   Office" for their Podiatry program for Dr. Abazari upon entering—despite mandates set

 18   forth or in accordance with 20 USC §1094(a)(1); 20 USC § 1094(a)(17); 18 U.S.C.

 19   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

 20   §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

 21   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

 22   § 1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):



                    ~t~tx,. u._                    ~.
                    ~Y~ ..s.-
                      :~r,.c    t .~,.^s.
                            ~)r, ~~
                                r.rnx:: si,. .tip::     I

                                     5t~i.3 ~~



 23



                                                            173
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 24 of 50 Page ID #:174



  1           375.      State of Illinois joined the unlawful agreement to conduct the affairs of a

  2   union, group, association and joint venture for the common purpose of selling and

  3   charging for benefits and services not rendered, by forming a "game plan to beef of

  4   enrollment numbers," where they authorized RFUMS in 2003 to grant the Doctor of

  5   Podiatric Medicine(DPM)Degree:


                                                                                                Item #14
                                                                                         December 9, 2003


                            NEW OPERATING AND/OR DEGREE-GRANTING AUTHORITY
                                     FOR INDEPENDENT INSTITOTIONS


                     Sabmltted for:      Action.


                     Summary:            The Illinois Board of Higher Education has respaasibility far
                                         administration of "The Private College AcY'(110 Q,CS 1005) and
                                         "The Academic Degee Act"(110II.CS 1010). Under these statutes,
                                         new independent institutions, insatuuons planning to operate at a
                                         new locario¢ including a new off-campus site, and out-of-state
                                         ias[itu[iona planning [o ope[ate in Illinois for the £vst time are
                                         requved to obtain authorization to apefate. 7Lese institutions aze
                                         also requved to obtain authorization fm each new degree program.


                     Action Requested:   That the Boazd of Higher Education approves recommendations W
                                         grant operating and/or degree-granting authority to the following
                                         instiNtions:

                                         Finch Universityll'he Clticago Medical School through the Dr.
                                         Williazn M. Scholl College of Podiatric Medicine:
                                            • Doctor of Podiatric Medicine(DPM)
                                            • Bachelor of Science in Biological Sciences
                                         Dlinois Institute of Art —Schaumburg
                                                  A.A.S. in CWlinary Ans
                                            • BA.S. in Culinary Management
                                         Nonhwestem Business College —Chicago
                                               A.A.S. in Health Information Technology in West Suburban
                                               Region
                                           • A.A.S. in Medical Assisting in West Suburban Region
                                         Robert Moms College
                                                A.A.S. in Fitness Specialist in South Mefropaliten and West
                                                Suburban Regions
                                         University ofSL Francis
                                            • Master of Science in Tcaching and Learning is Chicago
                                                Region




                                                           85




  7          376.      State of Illinoi acted, during the unlawful agreement and in furtherance of

  8   the unlawful agreement, to conduct the affairs of a union, group, association and joint

  9   venture operating for the common purpose of selling and charging for benefits and




                                                                     174
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 25 of 50 Page ID #:175



  1   services not rendered, by engaging in the "game plan to beef of enrollment numbers,"

  2   where they make false statements to the public

  3          "After graduation Scholl College places its graduates in 24 month
  4          and 36 month residency training programs located across the
  5          United States. Upon completion of training, podiatric physicians
  6          prepare for state professional state licensure examinations as well
  7          at board certification examinations":


                 tttti[![~ttn                       ib~~.c~rg,Pr~~~...Cl~.--Fisch-Pd~



                        Fl~`C'H i=:~tifiEIt5F1"!'rCH.E CHIC:IGU ~4CI+IC",a.L SCFYOL?L - t)lt. ~4'CLl.LtAi AT. SGEdt~L~L
                                                   {:OLLE(:.E UF'3*KaDfATiilf. ~IEU1C"L\~;

                    taRe-c'u~,yy.~,v
                               X3a~s;acxata <.t'Pc~rciiairic ]3cdicinc
                         •     I1w<hctnr tvP Sricaace in Lxic.$o,~F<nl ~:ecssr~-s-

                                TA+? C~I.ttrnsn ~±~4. I'S uc9x C'niv¢tsity ~T l7calih Scsene~es+Tb~ f.'hi<a~s ~ 7zafic~bt ScEs~c~E ~F~.=)iS-'GL1S)
                    has cnterad iexYc     ,an ogrev~nne~nt u~cxEx 4Ete Da 1i'sltiam !tht_ S.-ks~93 C'eE9e:~ .w 1'a~:toen, bled -inc irsv,>Etitissg
                    flxr nanKii t~i ,xsact.~ ~.f 5.~•tx.~rEd (`ealk-gne exe St`t~E~i'(:.?.#ti a ~-cit nv P ~ q~h.~,,i.~.;. '.         r>i tis•.S~.ie33 ~.'s~dlry~r
                    Feutt~ T;~c~lecie:!: ut imr ~ Pr;,~s..m At., G`leirapx~, Flime>sv; ;c. I t Ih ~ '.as;:                         as i~K:at~ri in :°tir.~atk~
                    t'A e.;u~., iY.c                       <,r 9;e.h<rl C'a>itrgc      sees un 1 Ahc. -L•..etri ~ rloc<rt , , ~.', ;'~oesla t'himx~gav w-irt,
                    t'A'3t4.,•"(','A91 plac'u.. ~i ~( .'i~<;; vEicu ` :Sx 3hc dURl l# ~i.EY~Ke '.£ ~n tirc 7 i I lti~t '+:t~  ~<Fa~,

                                N~iic t~ ~.~viitrr. i:s~. rhrrwrgYrs tYM• isc^w~iv a«agurceit V.ctioli C.'n91cy.   ~sll .x~.a:: .e a9a~~2n:2* c - cP - ra~ntirn~ r<~
                    arraeat fhc Ile-n:anr aY Ce~easrir A3cxdi<ecsc kC~,E'.47.;k cnd the il:a~$ecix>r bC Ccience 8~-5,9 in k3H.iu:Rirv7 S,:i>-~uce
                    ecn ~,assatc~xer ~sicermstcd +. a+ueriiee. it ~~ex~i'G.s.~~ :,rA <el'3s[.2i, ~n ~ rx•.<ki.-in  'Its ~.:r.~          ,u~za~e y r!••,vxe~~rui
                    xrudrnts ranKin~ sn u~< from ~yY t¢ i8a AO`x fnms~ th< Ansinrii5 wf' ~~Fntc~ and acpecs.~.nrnzi~~.s Lroxn m~~e4
                    c¢Fes~ic. x~ix4 salt i uial a xny.~ F'ce~rsc.u1;~. !'ts' li {ns~e~.i.~ti.u+i18 rcxRr,         91ee raie~ .ati ge~x,i ai ~s£y isldcetirE !•r
                    4:;4~uS3 t'u98cy„s.~

                               Szr f~-rxac w-i,.~, ,cxvz,Y€i-+A ~xrcewuz ~c kd.eerc.a~ .,f ~ ~~x.~, rarc;m ,ar.na fcr p t,sx uvl sud6c~->. ~F:x:7a
                    sear a~rpr«eximueoEv ~t~"`~ a*~ E~ha -+f uatentt zk7~ xioded ;r.w~ec.. n- lwacc;~l u •:xfe~ +>r ~t w.ew-zc3 d~egr¢e- In z3.~h
                    sec w rasatzeLrtx- ns~sa ce uye6~vc-s 'it3 ;erxn..~sc~r e~raelit '4~.uss X153 c~E~.ner haa~res cri c-ourso sv~rsSc na ;av
                    ,
                    xu, ra~elrecd    l~.fc cr u -        sin• k        r c~, :~axri~~l3iix:nt.. {. riufia#ni.-r .enx re~~i~ircci xm csxm~p7crc i3sc. 4tcdica1
                    ~'c+18rg~c :talm~;~aemn Ta~~F ('.'•S4';.A"fl'j pri+>r te: ada~xossia,n.

                                Sr~hoY} ~:"o77c~c xp..ces Tc mu3irteutstc :~ stusi<nis Fxs a•.~xr iwr ai §r*4afi ceuciEcs3c~u +~i apprcaiiaakelg~
                    {i.Kb .~.5fxl{ru➢fti.. `itsin4~'Nh: u rri~xkmc -. nrts4lsiui' tngn c-.9 ~I~ h'dtiri:.             43~r3' el !.           uY[1 c:$K.i t.~lci~>
                    tisii~Aai~. .AEfer grartaatures S~du. El C'.rila~ Eiliwa.~ it+   '~nrue3uutc:v ~ 2+il~i<F 9!r              nll r z 1 iej~ ~e.err~is~g
                    prcgrxnv IuWcotca9 dhrcp,{;fx~m e3k: Csei[ci SYa1~+s. L~{xrn ccxmplctis~n <a£arxinin;:, ~iklrcYric phe•eici~ns fm~urz
                    i +i xi:ctc ~t t x.ruxtai 3.           _           w4i~wxk a aw13 :eT. Evwacsl ~.zisi is - s1a~n c        .afurai.~:. ~?c.iM~fS(;~~Ilc:y~~~
                    PMex traSaei u{+;u~ziinsssrE - ~~aPc u} <Yfhs p: ~~cir,A' Pa.elaarci-;e~c in ~8e~ E inse~et ttat~ec.

                             ' fF:~ P).?`,~~t. prc~grccns i+ r.'~:.rcclite,ci ~8 'Ahn C'a~uiarsl ern k'sxtaerrie *~4 eS a•-ai Cs9 u.ra,~n .>s etc
                     Acs.v^sicacr C<n8imsrw ~1 a3i~aA ASwx ~asia>n sirct ~s6*d>rr,xc<! ~9~ 4he taxi 'a3 ~tulv-s t'~ei*~.ax--pit ~ i :. . .
                     1=A?19Si(.'R1~ a     .:~ax~elides! try The t~figties I_ .~rnkny~ C'c. t - naa.'irn~ a i v~ .,. ~'ndsnhs~~ r>t'rhe ~ ar ~-.~cx~ra3
                    .4;:Kuciutsa~ as£ Casffcg-cs ae~d 3ch._a~As,

                            Ycnos~s iniarcx4ed 3a caBaatmiia~ £unhcr in fcxnsa^~ai+>ae aLvauC ah~ ac~xr~^ shnuid eyact~~~ ;~iargcd
                    uurri~~e. _ii x3 Gnzn E53v i:v~.ad, Claec:~~o. &Ttis~au~s. 'FQ[c._ (g.;'y ~zg,.~S9a.
                    r




  9          377.     The APMA believed that there was a high likelihood that RFUMS and

 10   APMA were participating in an enterprise to charge for benefits and services it doesn't




                                                                                          175
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 26 of 50 Page ID #:176



  1   provide, where the APMA adopts the statement that there are "enough slots for students

  2   who are graduating from schools of podiatric medicine" in response to whether there is

  3   an "issue" of "availability of podiatric residencies":

       D. Is the availability of podiatric residencies an issue?
       A. There are currently enough slots for students who are graduating from schools of podiatric
       medicine. There are fewer applicants to the colleges, which may be reflected later on. Surpluses in
       residency positions may exist in the future as fewer students attend the colleges.(See "In the News,"
       p. 14).
  4

  5            378.     The State of Illinois believed that there was a high likelihood State of

  6   Illinois and RFUMS were participating in an enterprise to charge for benefits and

  7   services it doesn't provide, where Dr. Abazari placed the state on notice of its "failing to

  8   provide placement into residency upon graduation (See. Notice of Intent, Doctor of

  9   Podiatric Medicine Program)" in an Apri17, 20161etter:


                      My name is Armin Abazari and I am a victim of Rosalind Franklin's conversion
             of United States federal loan monies for unauthorized criminal conduct under 110 ILCS
             1010/8 in the deliberate failing to provide placement into residency upon graduation (See.
             Notice of Intent, Doctor of Podiatric Medicine Program)(See. IPEDs: Institutional
             Characteristics Part C.#8) and substantial misrepresentation (34 CFR 668.71(b)) in their
             Podiatry Program (See. Abazari v. Rosalind Frankling University of Medicine &Science,
             IL App.2d 140952 at x[33). Mr. Abazari approaches the issue by simple question and
             answer:
 10

 11            379.     RFUMS and State of Illinois believed that there was a high likelihood the

 12   State of Illinois and RFUMS were participating in an enterprise to charge for benefits and

 13   services it doesn't provide where Dr. Abazari says "failing to provide placement into

 14   residency upon graduation (See. Notice of Intent, Doctor of Podiatric Medicine

 15   Program)", in the clear and present fact that the State of Illinois expressly admits:

 16           "[a]fter graduation Scholl College places its graduates in 24 month
 17           and 36 month residency training programs located across the
 18           United States. Upon completion of training, podiatric physicians


                                                         176
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 27 of 50 Page ID #:177



  1               prepare for state professional state licensure examinations as well
  2               at board certification examinations."
  3
  4               380.     The "failing to provide placement into residency upon graduation (See.

     5   Notice of Intent, Doctor of Podiatric Medicine Program)," where the State of Illinois,

  6      admits to the public

  7               "[a]fter graduation Scholl College places its graduates in 24 month
  8               and 36 month residency training programs located across the
  9               United States. Upon completion of training, podiatric physicians
 10               prepare for state professional state licensure examinations as well
 11               at board certification examinations"
 12
 13      constituted a red flag to the State of Illinois, DOE, Navient, APMA and RFUMS

 14      regarding the legitimacy of the education transaction.

 15               381.     RFUMS believed that there was a high likelihood that RFUMS was

 16      participating in an enterprise to charge for benefits and services it doesn't provide, where

 17      it did not place Dr. Abazari into residency in 2013, in the clear and present fact RFUMS

 18      admits, through 16 of its faculty members, on at least 6 separate occasions, the express

 19      statement "100% of graduates will be placed in a CPME approved residency program":

             Programmatic Outcomes

             #1    Graduates will pass the National Board of Podiatric Medical Examiners
                   Part I and Part II examinations.

             #2    Graduates will pass the Clinical Competency Exam

             #3    lODg of graduates will be placed in a CPME approved residency program.

             #4    The College will graduate students that have the necessary knowledge,
                   skills, and attitudes for entry into residency training.

  O          #5    The College will graduate at least 90% of matriculated studen[s.
 2

 21               382.     RFUMS and State of Illinois believed that there was a high likelihood the

 22      RFUMS and State of Illinois were participating in an enterprise to charge for benefits and

 23      services it doesn't provide, where RFUMS has acquired accreditation specifically for




                                                               177
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 28 of 50 Page ID #:178



  1   "Podiatric Medicine and Surgical Residency" in addition to and separate from their

  2   Doctor of Podiatric Medicine accreditation:

                                            ROSALIND FRANKLIN UNIVERSITY OF MEDICINE AND SCIENCE
                                                          ACCREDITATION SUMMARY

              U»ib   -. pro satin                                Accred~Yi'I A en                                  .Status
              Rosalind franklin University of Medicine &Science
                        Overall accreditation as degree granting The Higher Learning Commission/North Central
                        i nstitution -Bachelor to Doctorate      Association of Colleges and Schools (HLC/NCA)      Full

              Chicago Medical School
                       Dolor of Medicine                                                                            Accredited, on
                                                                   Liaison Committee on Medical Education (LCME)    probation

                       Continuing Medical Education                Accreditation Council far Continuing Medical
                                                                   Education (ACCME)                                Full
  3

             Dr. William M. Scholl College of Pediatric Medicine
                       Doctor of Podlatric Medicine
                                                                    Council on Pediatric Medical Education( PME)           Full
                       Continuing Pediatric Medical Education       Council on Pediatric Medical Education                 Full
                                                                    IFDPR-Licenses School to offer                         Full
                       Pediatric Medicine and Surgical Residency    CPME                                                   Full

             School of Graduate and Postdoctoral Studies
                       Medical Laboratory Immunology                Committee on Postdoctoral Education Programs
                       *Post-graduate Program                      (CPEP) of the American Colleoe of Microbioloav          Full
  4

  5          383.       The "failing to provide placement into residency upon graduation (See.

  6   Notice of Intent, Doctor of Pediatric Medicine Program)", where Defendant RFUMS

  7   acquired accreditation specifically for "Pediatric Medicine and Surgical Residency" in

  8   addition to and separate from their Doctor of Pediatric Medicine accreditation constituted

  9   a red flag to the State of Illinois, RFUMS,DOE,Navient, and RFUMS regarding the

 10   legitimacy of the education transaction.

 11          384.       RFUMS and State of Illinois believed that there was a high likelihood the

 12   State of Illinois and RFUMS were participating in an enterprise to charge for benefits and

 13   services it doesn't provide, where there are replete records of the State of Illinois making

 14   use of the DOE's certification of goods or services mark "CIP Code 51.2101" stating:

 15          "a program that prepares individuals for the independent
 16          professional practice of pediatric medicine, involving the
 17          prevention, diagnosis, and treatment of diseases, disorders, and
 18          injuries to the foot and lower extremities. Includes instruction in
 19          the basic medical sciences, anatomy of the lower extremity,


                                                                   178
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 29 of 50 Page ID #:179



  1                      functional orthopedics, foot biomechanics, podiatric radiology,
  2                      dermatology, podiatric surgery, podopediatrics, sports medicine,
  3                      physical diagnosis, emergency medicine and traumatology,
  4                      practice management, and professional standards and ethics."
  5
  6                      385.             The "failing to provide placement into residency upon graduation (See.

  7   Notice of Intent, Doctor of Podiatric Medicine Program)," despite the use of the DOE's

  8   designated mark of a

  9                     "a program that prepares individuals for the independent
 10                     professional practice of podiatric medicine, involving the
 11                     prevention, diagnosis, and treatment of diseases, disorders, and
 12                     injuries to the foot and lower extremities"
 13
 14   constituted a red flag to the State of Illinois, DOE, Navient, RFUMS,and APMA

 15   regarding the legitimacy of the education transaction.

 16                     386.              In the clear and present fact of allegations 1 through 385, the State of

 17   Illinois takes steps to avoid the truth by stating "[t]he Illinois Board of Higher Education

 18   requires a student/complainant to complete institutional procedures":


                                                   ILLINOIS BOARD(lF HIGHER EDUCATION

         ~~                                        1 NORTH OI.L7 CAPITOL PLAZA.SUITE 333
                               -                        SPRWGFIELO,ILLWOIS 62~O1-117




                        ce~~,ro,       May 24. 2016




                             may       Amain Abaz
                                       14 Na~ionnl Placc
                    "°`~"`             Irvine,CA 92602

                        ""'"°"'        Dear Mr. Abazari:

                        ~
                        '•'"r°'f"      The Illinois Board of Highcr Pduca~ion(IBHE)received copies of your letters
                   >                   dated Apri17 and May 13, 2016 to the Honorable John B. Kiug, ]r.. Acting
                            '"~"'      Secretary of Cducacion.

                        C6ei1e1on      The Illinois Board of Higher Education inquires a sludenVcomplainant to
                   T                    o~nple[e invumrional procedures for com~luini cesoluuon before submiMng a
                          cm~Ro        formal complaint ~o IBHY.

                        ~
                        '    y""       Based on she informunon provided in she above mentioned le~[ers, i~ appears your
              ..i~...                   omplaini regarding Ro,.alind Franklin Clniversity of Meelic~ne and Science has
                          ~'"vi°`      been pan oC a litigation p~cic~ss. Please note [he lllinois Bci:~rd uC Iii@her
                                       Flucauon does not oversee ~esuts Thai are being handled through she court
                 '-~^w'^'^~'~          system.
                          en       R   ~ you have add3~ona1 questions related ro the wmplaim process. pleaze contact
                   sn                  IBHE by pM1uoe at 217-557-7359 ore-mail at E~mnlain~c @ibhe.ore.

                          c~~~KU       sinc~mly.




                                       Assistant Diregor, Academic Affairs
                  s~      cm~Ro        Llinois Board of Higher Education

         o.. ~.m., ~~rovi~.ai.




 19


                                                                                                 179
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 30 of 50 Page ID #:180



  1                  387.            The DOE,State of Illinois, RFUMS, Navient, and APMA took steps to

  2    avoid the truth, where there was public outcry of a record breaking 86 students not being

  3    placed into residency:

                                              07/03/2013

             RESPONSES /COMMENTS(RESIDENCY SHORTAGE CRISIS)-PART 1A



            RE: Unmatched Revitlency PlecemeMa Cu~mlty 5[aM at 86

            From: Darrell Latva, DPM



            Sacred Heart Hospital in Chicago dosed yesterday amid a
            federal probe, which included one podiatrist. (.:believe we
            had a program there.) guess we add those residents to the
            86.




  4,        Darrell Latva, DPM, Chicago,JL,




  5                 388.            The State of Illinois, Navient, DOE,RFiJMS, and APMA collectively

  6    took steps to avoid the truth where there was public outcry on October 17, 2013, by

  7    RFLTMS own faculty, Dr. Sev Hrywnak, and Chairman of the Commission on the

  8    Economics of Graduate Education in Illinois, raising concerns over "assurance of a

  9    residency program for the students":


             IL Pediatrist Selected as Chairman of Gradusu Eduea4on Commission
         The Commisswn on the Economics of Graduate Educatipn in Illirrois has selected Dr.
         Sav Mrywnak as their new Chairman to lead the organization, The Commission,
         composed of medical educators and administrators of medical programs, has been
         tasked with evaluating the wst of graduate education, ns it regales io iukion and
         loans and the return on investment in the medical career field,




                                          :'


                                                rS


         "The schools have an obiigaiion m the taxpaye~e wFro hont the student loans, as well
         as an obligation to the students who use the loans to ensure that once Stutlents
         graduate, they eve the financial means to repay them in a timely manner, said Dr.
         Hryw~ak. "Our first order of business will be to review the tuAion structure of the
         Scholl College of Podlalric Metlieine in Illinois antl ensure the tuition provides proper
         clinical education in the 3rd-4th yoars of scAooL as well as assurance of a resicioncy
 1O      Program for the students.'



 11                 389.            RFiJMS, State of Illinois, Navient, APMA and DOE believed that there

 12    was a high likelihood the RFiJMS, State of Illinois, Navient, APMA and DOE are




                                                                                                :1
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 31 of 50 Page ID #:181



  1    participating in an enterprise to charge for benefits and services it doesn't provide where

  2    the DOE publically makes false statements that RFUMS provides a

  3              "a program that prepares individuals for the independent
  4              professional practice of podiatric medicine, involving the
  5              prevention, diagnosis, and treatment of diseases, disorders, and
  6              injuries to the foot and lower extremities":
                                                       ~,~~g~~~~~ c~~~~~ ~~
                                                ~r ~~5 EPUCalT10Ff SAATISY9C5




                 ~P t"i f.YEFf c'                .~"~ 4.t6" 7C.'9 ~'d ~s bi.                         :._= 3-A t~i~)                   i;,;rt Ii s~i_4 5 ,..    .::


        CiP      Z~10 ,             ue vearl                              C:ru.1 :,e.    ~e-.ircti    S..s; ,~{Ic         <<ua,:e-,   ,c.,c~    F•


         Detail for CIP Code 51.2101                                                                                                                                     - ,~Rr
                                                                                                                                                                            r~~
         Title: Podiatric Medicine/Podiatry.
         Definition: A program that prepares individuals for the independent professional practice of podiatric
         medicine, involving the prevention, diagnosis, and treatment of diseases, disorders, and injuries to the foot
         and lower extremities. Includes instruction in the basic medical sciences, anatomy of the lower extremity,
         functional orthopedics, foot biomechanics, podiatric radiology, dermatology, podiatric surgery, podopediatrics,
         sports medicine, physical diagnosis, emergency medicine and traumatology, practice management, and
         professional standards and ethics.
         Action: No Substantive Changes

         '-Crosswalk
                                                                                                                                         ~- ~~v - ~ _                ~            ~~d
         ~'CIP 2000                                                            '. CIP 2010
         `Code      Title...                   ....                             Acton ;                 Coda          ~T tle
          51.2101   Podiatnc Medicin /Pod atry (DPM)                                                         i ~      Pod at c Median /Pod at y         ,...     v. ,,.,... V_.



           Illustrative examples
  ,7      (Podiatric Medicine/Podiatry (DPM)]




  8              390.          The "failing to provide placement into residency upon graduation (See.

  9    Notice of Intent, Doctor of Podiatric Medicine Program)", in the presence of the

 10    statement of

 11              "a program that prepares individuals for the independent
 12              professional practice of podiatric medicine, involving the
 13              prevention, diagnosis, and treatment of diseases, disorders, and
 14              injuries to the foot and lower extremities"
 15
 16    constituted a red flag to the RFUMS, State of Illinois, APMA,Navient and DOE

 17    regarding the legitimacy of the education transaction.

 18              391.          RFUMS, Navient and DOE believed that there was a high likelihood the

 19    Navient, DOE,and RFUMS were participating in an enterprise to charge for benefits and



                                                                                        181
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 32 of 50 Page ID #:182



  1   services it doesn't provide where the DOE expressly, reiterate multiple times and in a

  2   different area of the IPEDS site, that RFUMS provides "placement services for program

  3   completers" for the period 2008-2014:


        National Centerfor Education Statistics
       IPEDS Data Center
        Rosalind Franklin University of Medicine and Science
        UnitID              145558
        OPEID               00165900
        Address             3333 Green Bay Road, North Chicago, IL, 60064-3095
        Web Address         www.rosalindfranklin.edu/


                                                                      I~ €~~~a9~r Z~S~~~'E4
        4~sfitcttnn: f2nsalnd ~rar~ldin Univer3ty ~ ~utedcine $r+d Sc~~ce ('t'45558j
       i[to~as'E

       Part A - Educational Offerings
       1. Which of the following types of instructionlRrograms are offered by yaar institution?[Check one or more]
       if your institution does not offer occupational, academic or continuing professional programs, you are not expected to complete this
       or any other IPEDS survey.

                         Occupational, may9ead to a certificate, degree, of other formal award

                         Academic, leading to a certificate, degree, or diploma

                         Continuing professional (postbaccalaureate only)

                ~,,,.    Recreational or avocational (leisure) programs

                ~        Adutt basic or remedial instruction or high school equivalency
                F
                         Secondary (high school)


       Institution' Rosalind Franki ~ University ~f Me~idne ~nd'Scier~ce 1145658}
       i~vas~'~
  4

        Part C -Student Services -Distance Opportunities
        -0. ~M1dhic)i of the following selected student services are ofFerod by your institution? [Check all that apply]

                        Remedial services

                        Academic/career counseling services

                        Employment services for current students
                  i

                        Placement services fnr program completers

                        On-campus day care for children of students

                   ~.__. None of the above
  5




                                                                            182
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 33 of 50 Page ID #:183




        Inst"itutlon: Rosattl7d F2nklin UniverS~y bf M2d1Cttle and Science (145558)                                                inovasl
       Summary
                                   Institutional Characteristics C€~mp€ar~ent Summary
                                                Academic Year Repor~er~

       IPEDS collects important information regarding your institution. All data reported in IPEDS survey components become available
       in the IPEDS Data Center and appear as aggregated data in various Department of Education reports. Additionally, some of the
       reported data appears specifically for your institution through the College Navigator website and is included in your institution's
       Data Feedback Report (DFR). The purpose of this summary is to provide you an opportunity to view some of the data that,
       when accepted through the IPEDS quality control process, will appear on the College Navigator website and/or your DFR.
       College Navigator is updated approximately three months after the data collection period closes and Data Feedback Reports will
       be available through the Data Center and sent to your institution's CEO in November 2014.

       Please review your data for accuracy. If you have questions about the data displayed below after reviewing the data reported on
       the survey screens, please contact the IPEDS Help Desk at: 1-877-225-2568 or ipedshelp@rti.org.


                                                       ~a [~~~,~bt, T~~o        A&7~It~[~
        Mission Statement                        http://www.rosalindfranklin.edu/President{MissionVision.aspx
       Are all the programs at your institution No
       'offered completely via distance
        etlucation?
        Special Learning OppurtuniGes           N/A
       Student Services                          Academic/career counseling services
                                                 Placement services for program completers
       Credit Accepted                           N/A




       Average graduate student tuition and fees for academic year 2013-14                                   Tuition             Fees
                                                                                                                       $25,735          $330
       Alternative tuition plans                                                                              N/A
  1

  2             392.        The "failing to provide placement into residency upon graduation (See.

  3   Notice of Intent, Doctor of Podiatric Medicine Program)", in the presence of the record of

  4   a "placement services for program completers" for the period 2008-2014, constituted a

  5   red flag to the DOE, Navient, APMA,State of Illinois and RFUMS regarding the

  6   legitimacy of the education transaction.

  7             393.        Dr. Abazari's right or privilege to a benefit, within a program or activity

  8   receiving federal financial assistance, by the "placement services for program

  9   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 10   20 USC §1094(a)(17).

 11             394.        Dr. Abazari's right or privilege to a benefit, within a program or activity

 12   receiving federal financial assistance, by the "placement services for program




                                                                      183
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 34 of 50 Page ID #:184



  1   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  2   20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  3          395.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  4   receiving federal financial assistance, by the "placement services for program

  5   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  6   20 USC §1094(a)(21).

  7          396.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  8   receiving federal financial assistance, by the "placement services for program

  9   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 10   20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7).

 11          397.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 12   receiving federal financial assistance, by the "placement services for program

 13   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 14   20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7).

 15          398.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 16   receiving federal financial assistance, by the "placement services for program

 17   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 18   20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7).

 19          399.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 20   receiving federal financial assistance, by the "placement services for program

 21   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 22   20 USC §1094(a)(1).

 23




                                                 184
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 35 of 50 Page ID #:185



  1          400.     Dr. Abazari's right or privilege to a benefit, within a program or activity

  2   receiving federal financial assistance, by the "placement services for program

      completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  4   20USC §1094(a)(17).

  5          401.     The DOE,Navient and RFLTMS believed that there was a high likelihood

  6   the DOE, Navient and RFLJMS were participating in an enterprise to charge for benefits

  7   and services it doesn't provide where Dr. Abazari objects to a "failing to provide

  8   placement into residency upon graduation (See. Notice of Intent, Doctor of Podiatric

  9   Medicine Program)," where on January 1St 2019, Dr. Abazari notified Ray Hendren,

 10   Regional Inspector General for Audit for DOE OIG, Adam Shanedling, DOE OIG

 11   Western Regional Office, DOE FSA Ombudsman Group, and Navient, Office of

 12   Costumer Advocate, of the express objection that RFLTMS guarantees "100% of

 13   graduates will be placed in a CPME approved residency program," on at least 6 separate

 14   occasions.

 15          402.     The "failing to provide placement into residency upon graduation (See.

 16   Notice of Intent, Doctor of Podiatric Medicine Program)", where RFUMS expressly

 17   admits to providing "100% of graduates will be placed in a CPME approved residency

 18   program," constituted a red flag to the DOE, APMA,State of Illinois, Navient and

 19   RFLJMS regarding the legitimacy of the education transaction, especially where the State,

 20   itself, makes the statement:

       ~4            In 200~. RFC~1vtS applied to the Illinois Board of Higher Education(IBHE)for perniissian
                tc~ operate ~~ program (Scholl f'c~llege} offering the degree of"Doctor of Podiatric lriedicine"
                ~DP~. In its description of il~e proposed program, RFIT11~1S included the statement that
                "ja]fter graduation Schell C~lle.ae places its gradu<ztes in ?4[-] and 36[-]month resi~tenev
                training proer~ms." The application also skated that Scholl. College exFected to enroll about 9~
                students each year,fir a total of3~i0 in the ~-}earpragrarn. The IBHE approved the application
 21             fir the DP'~4 pragani.




                                                          185
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 36 of 50 Page ID #:186



  1

  2           403.    The DOE takes steps to avoid the truth, where Dr. Abazari states to Hon.

  3    John B. King in express terms "I am a victim of Rosalind Franklin's conversion of

  4    United States federal loan monies,"(emphasis supplied), while the DOE completely

  5    disregard said response in its May 2, 20161etter, stating he has "private student loan

  C~




                                                                       va=~anie
                                                                    a A~ ~+.irvate~




  7



                                                   :.
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 37 of 50 Page ID #:187



             404.       The "failing to provide placement into residency upon graduation (See.

  2   Notice of Intent, Doctor of Podiatric Medicine Program)," where Dr. Abazari responds

  3   on May 13, 2016 to the DOE Secretary that "I don't have private loans. In fact, the first

  4   few sentences of my letter state in unequivocal terms that `I am a victim of Rosalind

  5   Franklin's conversion of United States federal loan monies for unauthorized criminal

  6   conduct 110 II.CS 1010/8" and "you simply disregarded my concerns as though they

  7   didn't exist," constituted red flag to the DOE regarding the legitimacy of the education

  8   transaction.



                                                    May 13-Open Letter
                     To:
                     Hon. John B. King, Jr.
                     Acting Secretary of Education
                     Lyndon Baines Johnson Department of Education Building
                     400 Maryland Avenue SW
                     Washington, DC 20202

                     Re: Response To Department ofEducation Letter and My Grievances


                      Mr. King,I am respectfully responding to your mailed packet and approaching you once
                      again with my grievances:

                              Firstly, I believe you are in error because I did not indicate anywhere on the April
                      7, 2016 letter that I intended or was seeking to have my "private student loan debt be
                      discharged". I don't have private loans. In fact, the first few sentences of my letter state
                      in unequivocal terms that "I am a victim of Rosalind Franklin's conversion of United
                      States federal loan monies for unauthorized criminal conduct under 110 ILCS 1010/8"
                     (emphasis supplied)(See. 4/7/16 Open Letter). I believe if your office was truly
                      concerned and interested in actually stopping the fraud and suffering incurred, both my
                      email address and phone number were listed in the letter as points of further information
                      gathering, rather, you made it easy for yourself and sent out a nonspecific and
                      inapplicable letter; you simply disregarded my concerns as though they didn't exist. In
                     fact, I tried to contact your office by phone on my own initiative but the number you have
                      provided to the public is useless. I tried to call the Office of the Secretary at least four
                      different times on 4/25/16,4/26/16, 5/5/16, and 5/6/16 and I was led directly to a voice
  ~                  recording with no call back, regardless if a message was left or not.


 10          405.      The direct change in DOE response from Dr. Abazari having "private

 11   student loan debt" on May 2016 to "we regret the difficulties that you are experiencing



                                                         187
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 38 of 50 Page ID #:188



  1   with your federal student loan debt" on June 10, 2016, direct after Dr. Abazari expressly

  2   confronts DOE Secretary stating "I don't have private loans. In fact, the first few

  3   sentences of my letter state in unequivocal terms that `I am a victim of Rosalind

  4   Franklin's conversion of United States federal loan monies for unauthorized criminal

  5   conduct 110 ILCS 1010/8" and "you simply disregarded my concerns as though they

  6   didn't exist," constituted red flags to the DOE regarding the legitimacy of the education

  7   transaction:
                                                                                                              n
                                                                  ~;
                                                                 .:.
                                                                        :~

               Cdr tvr~vn.4bAza:~                                                                                 .1112~I~{ l~lr ~~(f~'~
              .a rv,~tk,~a~ ~~x,ce
              '
                             -e;',ia 9~f , . .7703
              IrvFr~a, G a d-.

               Gcar Mr .46azr~ri

               Tr ~nr yuu {n        ~,lr niyuu~ to :.~.etary h1 q ~ardinu ~ - ~i concern abc~o~ the feilera45tUd~ot
               4_nn JGt 1 ti u~ y~_ ~ c~Wa lBd wh $ 3Cland~il4 Ff x.3lif~u Fr 3r klin Ur r~s ty' Of Mr~7rifi6 3lld .~l'GlBI}C8-
                  ~ -i rc a k q[ u [ [ I 1 ari Iorq mess f .r ~ou~ t~7ar~l student I a~' debt hec~uSp You believe
               m r rou            :zt n . tread Y~ i :tattvi N a' Rosalind FranklN Uidveru Vtv _'~e~ed fai9tfie(f
               dear,~s tt ~t Y ~~r. n~ mmrY,a' vak.e

              '!e u:~c1r .L3r 7 your cprriein regaib~np RoSaF}nd Frank Hn UniversiTf of MrAi~me aMl SC~OnCA,
              surf wfllrrgr-.t tr,.= cirtfic~Itles t~ .at you arw axpenam.ino vitt yo~.0 fetle~~~~ sfu~]Art man dflbt: You
              <t8t2d Neat voui balance that Fes a crease) tc over E?fi,00i). Yvu exFd~~n~:~n tnst ibe schook has.
              a hfStt~tj of fwd7rai 1 ,tn yen's?nil r_i,~il tr cud clgims, aiici i~u w        re sch✓G 1~., 1~9 held
              acznun4a:Ne

              Fhe p emissary pore it❑t a Ms ower s~qn_, t~r.>re re,.e~v~r,y a tetleratatudent loan specifies That
              the buf~wer'is aeapons.blB ttiY psyFrp ail ~c ~,7 u,t~rr !A'<cept~'IritCtesI paid by ttte ted8Cli
              guve~tsimerrtfsarsubs~ouedioans~u~r~q .r ~„~ cc~i gn -r ar,d deferment periods. The promCssory
              hoLE As a bSfldieay-legal doc~rt~ertt Wren a rrncw._~r s ins t. r~F cr shy ~ agr~ing Yo repay the
              IDdn ~~O~dit~g2n tt~~ p7Umissory tafltes teens.                                     '.

              Under 11ie few, you nwv be ehgibk (or a ti~ruw~er ~3~ ._ tc re~~ayment d scl5arge oFthe William
              0,.~ald.I)i1'ECt:Lwmna(pa~a6ikoaris) tl~dY y..,u s~currT7 to attenh a scYl A tha4 aChoQi ComtTUtted
              fraud tzy dorrg something ortdtiing tts dosarngtt,~nq , ~srepresenteh rts services, orotherwise.,
              vioi~ted applicable siete taw-:rel~q to y'Our ioa~v~. or tea ~ ~~marinn,-~i serv~,;es fpr which You paid.
              This ran apply to you r~ar~yiess ofyvh6;i)Bn your <r~, ,_i ao3ed o~ you are otnerwiee etigrbie fora
              7Band5ch~tt~e under o[k3er app~ic~te taiY3 "The ~av+~equ~res borro.ver< to - ub~r~if.~ c(a"rte in order
              To rec8lYedeF,t r@19~f "i'3xouyt, barrowertietencs to rUp +ym~nt, you nay b.5 ~Lk to have your
              cn{{T~'outei88dinq f~+]eral C*~rec! Lean fo~p~ven and t~ re rm6urs5cl for z~mnunts ;OU h~vp OtrEAdy.
              P aid.

              PIea59 note the! the l-~ S DepartTnent Uf EducatiGn DEL, v+dl 3~;Y.rroNk~dyc & L✓ rrpyyerg.C~Ajm
              under state law as a ~7?fense tc ~paymer t ,f a Ivan ~,r I~ if the c3~se of acU~n..y1tC~Ctly f~1~teS to
              ~hc loin or tc tiro 5~hocl's prov~r>1on o(Pc1u t ,nal ser yes for which tRe lo8ft gdds'RrOYtdBd. It wi~P
              rtot reco~7n~~~_ au: ~ d~tense agmn., iapaymu~nt of the N an. to rrwQr dartris that are not directty..
              rBelated iG Y ~o- lo%~ or [f e ~JurF.t ~r~e I ~,Nrc ~ e~, such .x Em~son~t i ~~ury tort _ia mS 6rC~SITrts ~asetl
              <ri alH*~;}auor~s of hai ise;rner.L ED s~ cre>ating a ~rx-ass to make ~t ~~ easq a, F~~~tSit5le fQf
              :xXrc;dera vrtrn attei ~ _d schcwf5 ih.-at ,iid no! n~eai ~-7 yl r>btig-atn nn t,seaF ~udnforgiveras5
               •iiuhargZ} ~.ps.•,d .~+ t~~rtcw:er J.:!en e to rePaymcm

               F.~~-ire lt~d~ rnat!n crt..w+m~.ver ~efert5e to r<apa~,rtnerd iclud~~u~ a L~~rgwe~ daCCRse Claim farm fOr
              te3vw3~rs co use and - ~~~ to gP. voGr ip~r Ui~~.na;9e~J win t,.a made ova lab7~ of
              nttt, ;'sr.i 1 t~lJ.,s:.~5~ ~~±a_.?i'~t;1~-7~_L =`.<.             , tl~'~c L .h';-r dcf ~ns::~ at ~ fated.
                                                                                    --
              ;~nie.




                                                     F~~c-'t~f ~~~.if1L'~'~.'




                                                                                    ..
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 39 of 50 Page ID #:189



  1               406.          The DOE takes deliberate steps to avoid the truth, where after Defendant

  2   DOE was placed on express notice of this fact through the citation of"State Document:

  3   NOTICE OF INTENT under Oath" and "Federal Document: IPEDS checked box

  4   `Placement Services for Program Completers' 2008-20014", and the DOE still did not

  5   discharge Dr. Abazari's loans after 1 year and 7 months later on June 19, 2017, or

  6   thereafter:

  7
        From:"U.S. Department of Education" a?~~r-:-~P:v~ i' n~!n: •;~, ~•-v>
        Date: June 19, 2017 at 11:05:35 AM PDT

        Subject: Bortower Delense~Claim Status Update




                                                                                                          ..,
                                                     A n 4FFi~ E ci` Pie Li.S. GEFAR7t~c.?dT pf ~~i3Ck71~fV




                                            Dear Armin,

                                            This email is being sent to update you on the current status of your claim for
                                            borrower defense to repayment. We are continuing to evaluate your claim but
                                            have not yet made a decision if the claim will be approved. Once a decision
                                            has been made on your claim, you will be notified of the decision. If it is
                                            determined that additional information is needed, we will reach out to request
                                            that information from you then.

                                            If you have chosen to have your loans placed on forbearance or stop collection
                                            activity while your claim is reviewed, we will continue to notify your servicer to
                                            emend that status until your claim has been decided.


                                            Sincerely,

                                            U.S. Department of Education



                                                                                 Connect with us:

                                                                                 3°           rpp ,
                                                                                ~~t
  i


  9              407.           The DOE takes steps to avoid the truth, where after Defendant DOE was

 10   placed on express notice of this fact through the citation of "State Document: NOTICE

 11   OF INTENT under Oath" and "Federal Document [] IPEDS checked box `Placement

 12   Services for Program Completers' 2008-20014," the DOE still has not discharge Dr.

 13   Abazari's loans after 3 years and 7 months, or thereafter:

                                                                                  ~ ~.
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 40 of 50 Page ID #:190



  1   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
  2   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
  3   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
  4   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
  5   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
  6
  7                   408.                As noted by the screen shot of the Navient Mailbox, Navient took steps to

  8   avoid the truth, where after being served on the 1St of January, 2019 with Dr. Abazari

  9   Notice of Termination of Contract citing 18 U.S.C. 1584(a)-(b) and 18 U.S.C. §1593 and

 10   citing notification to the law enforcement agency Office of Inspector General for the

 11   Department of Education, Navient sought to thereafter to interfere with and prevent the

 12   enforcement 18 U.S.C. §1581, by withholding and restricting access to records, to curtail

 13   or obstruct investigation by Dr. Abazari:


        f~iAV I ~PJT ~, _, , ~ ~,


          Correapandence Summery

          Documanb We Senlm You provides access to mrrespontlence That confai~u non-public, Personal iMoimaAon(NPI date) whiN was
          recently referenced in an email W you, Tl~au documents will be available online at this webste for 12 months.

          Doeumenh Vou Senl to Us provides access ro any correspoide~e you or your wsigner may have pmvitled ro Nevient that does
          yr a_( contain iwn-public, persorel iMortnaOan (NPI dale) such as a Drivels License or Social Secunry wrd br someone other Men
          yoursell. Vou can view Mese tlocumenk online ei tl~is websire tar ]days.

         If you would Ilke io retain a permanent wpy ola document, it slnultl be saved to your wmputar. Tie tlocumenls lined below are in
         Adobe Reatler lormat. If you wish to view Ne correspondence a~ have not already insglled Adobe Reeder, pleau install it first A
         tree mpY of Adobe Reader is available for downloatl at hlic'/lax' aduLe ^em/:aaaerroMerve,sions'. If you have any questlons or if you
         would like us to mail you copies of any o~ these tlocumen[s, please wntac~ us at (800)]22-1300.


             ..                    9     ...      !'~!~!!l~9~Ala~!!11l~
          DATE         MAIL SUBJECT              CORRESPONDENCE
                     New document ~eatlym         The Customer Ativonte Unit received your           '-ppF       IMG-
         22-Feb-2019 viewl                       inquiry                                               ..... .    __
                     New document reetly ro       The Cusbmer Advocate Unit reroived your              ppF       IM3
         06-Feb-2019 view.                       inquiry

         22-Jan-2019 Chargein Loan Terms          CMnge in Teems Letter                                PDF       IMG

                      What you neetl ro kriaw     payment Schedule Op[ions                             PDF       IhiG     HTML '.
         20-Jeri-2019 about your repaYmenl                                                           ::::..                   ."
         20-Jan-2019 Charge in Loan Teems         Change in Terms Leltar                               PDF       IMG
                               ready W
                     . ~~umen~
         10Jan-2019 new.                          We?ra researchin y your reques1                      fOF       II.1C

                     Naw document readyb          The Cus~omerAMorate Unil received your               ppF       i~,1~
         10-Jan-2019 New!                        inquiry                                                ......
                     ~OurlMeresi Statement is Yaur semi-annual interest statement                      ~DF       MG       MTML
         03-Dec-2018 Available                                                                                            .........,
                     Ouerterly Interest
         02-Jun-2~1B Statemml                     dour quarteAY foibeara~we statement is available     ~G~       iM
                                                                                                                  ,       HTML
                                Available
                     Quarterly Interest
         03-Aprv201B Statement                    OuarterFy ln~eiast 5tatemml                          ~F        M~       HTML
                                Ava table                                                                                    -
                                          ro
         20-Mar-2018 New d°~umenl reatly          pdminisbaAve Forbearznce Processed                   PL F      IMC,

                     Ouarte~ly Interest           Your quarlerly loibeerance statement's available     PC:~ I-   IMG      HTML ~':
         03-Mar-2018 S~a~amen~Avatable




                                                                       ''' _L°9ou t.


                                                                   ~~ Ce fire us

                                                      a Protecti~Q Your Privacy '~~pcial Media Policies '~; CJ Contact Us
                   L~ About Us 'i C'~ Terms ofl(ae ~ CJ
                                             ~f AccessibilMy ; V About Our Ads '~, 6~ Site Mep




          e~:013Y0Y9 NavicnF Solutions. PLC. A33 .iVhta rsrsa u. Navimt anA tloe NavienC ly~o arc the service marks at Navin[ Solutions, LLf.
      Na~•i.:M Cnrporatinn anrF Iin rnM.idnri_s, im:iiding Navant So3vtione, LLD, era net s~onsmeA by or agencies of Me llni1H SIaM.• of Amenra,


 14


                                                                                                                         190
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 41 of 50 Page ID #:191



  1          409.    The "failing to provide placement into residency upon graduation (See.

  2   Notice of Intent, Doctor of Podiatric Medicine Program)," where Navient sought on or

  3   after February 22, 2019 to interfere with and prevent the enforcement 18 U.S.C. §1581,

  4   by withholding and restricting access to records from further investigation by Dr.

  5   Abazari, as noted by the screen shot of the Navient Mailbox, constituted a red flag to

  6   Navient regarding the legitimacy of the education transaction.

  7          410.    Navient took steps to avoid the truth, where "[o]n March 19, 2018, we

  8   received a request to place your loans in the Borrower Defense to Repayment

  9   Forbearance while your claim was reviewed" and still continued charge interest on Dr.

 10   Abazari's loans:

 11   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 12   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 13   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 14   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 15   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 16
 17          411.    The "failing to provide placement into residency upon graduation (See.

 18   Notice of Intent, Doctor of Podiatric Medicine Program)," where "[o]n March 19, 2018,

 19   we received a request to place your loans in the Borrower Defense to Repayment

 20   Forbearance while your claim was reviewed" and while, still continuing to charge interest

 21   on Dr. Abazari's loans, constituted a red flag to Navient regarding the legitimacy of the

 22   education transaction.

 23          412.    RFUMS knew it was highly likely that it was participating in an unlawful

 24   agreement with APMA,DOE,State of Illinois, and Navient, to conduct an enterprise

 25   through racketeering activity, and RFUMS took steps to avoid the truth, where it

 26   knowingly and willingly, in direct violation of said act, RFUMS withheld documentation




                                                 191
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 42 of 50 Page ID #:192



      that was distributed in private meetings with Christine Rasinski, and to which remained

  2   in the exclusive possession of RFUMS, which therein sought to procure from Dr.

  3   Abazari, through deception, a signed agreement to release RFUMS of liability for non

  4   placement of Dr. Abazari into residency upon graduation:

              From:"Rasinski, Christine" <Christine.Rasinski@rosalindfranklin.edu>
              Date: June 8, 2011 at 8:17:51 AM PDT
              To:"Abazari, Armin" <Armin.Abazari~my.rfums.ora>,"Abraham, Bijoy" <Byay.Abraham@mv.rfums.ora>,"Alianello, Nicholas"
              <Nicholas.Alianello@mv.rtums.ora>, "Allanson, Maureen" <Maureen.AllansonC~?mv.rfums.ora>,"Amidi, Arezou"
              <Arezou.AmidiC➢my.ilums.ora>,"Andress, William" <William.MdressQmy.rfums.ora>,"Arens, David" <David.ArensQmv.rfums.ora>,
              "Arroyo, Irene" <Irene.ArroyoC~mv.rfums.ora>, "Baptist, Christopher' <Christo oher.BaotistCs~mv.rtums.orm,"Bamica, Elizabeth"
              <Elizabeth.Bamica~mv.rfums.ora>,"Bawa, Vaishnavi" <Vaishnavi.BawaQmv.rfums.org>,"Bernstein, Jenn'rfer"
              Glenn'rfer.BernsteinQmv.Aums.ora>, "Budzinski, Michael" <Michael.BudzinskiQmv.rfums.org>,"Budz, Tomasz"
              cTomasz.BudzC~ mv.rtums.ora>
              Ce:"Yorath, Martin Charles" dNartin.YorathC~?rosalindfranklin.edu>, "Jarrett, Beth D." <Beth.Jarrett@rosalindfranklin.edu>
              Subject: Clerkship Office Paperwork




              P1e3Se I'CpOTt t0 thf Clerkship Office Scholl College - HSB Room L616 today BEFORE 2:lSpm or tomorrow, Thursday,
              between B:OOam and Noon to pick up your clerkship informational folder and to sign off on paperwork, this should take you
              no more than 5 minutes. Yau must present in person, no one can sign far you.


              Cluistine Rasinski
              Coordinator
              Clerkship &Residency Placement Office
              Scholl College of Podiatric Medicine
              847-578-8408 -Office
              847-775-6520 -Fax

  ~
  ~



  6          413.        The "failing to provide placement into residency upon graduation (See.

  7   Notice of Intent, Doctor of Podiatric Medicine Program)," where on January 1st 2019,

  8   Dr. Abazari served a notice of termination of contract directly to Navient, and Navient

  9   still continued charge interest on Dr. Abazari's loans, constituted a red flag to Navient

 10   regarding the legitimacy of the education transaction.

 11          414.        Navient took steps to avoid the truth, where on the 21st of January 2019,

 12   Dr. Abazari served another notification of his objections to Navient, and Navient still

 13   continued to charge interest on Dr. Abazari's loans:

 14   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 15   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 16   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 17   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 18   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 19


                                                                      192
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 43 of 50 Page ID #:193



  1          415.    The "failing to provide placement into residency upon graduation (See.

  2   Notice of Intent, Doctor of Podiatric Medicine Program)," where on the 21st of January

  3   2019, Dr. Abazari served another notification of his objections to Navient, and Navient

  4   still continued to charge interest on Dr. Abazari's loans, constituted a red flag to Navient

  5   regarding the legitimacy of the education transaction.

  6          416.    Navient took steps to avoid the truth, where on the 4th of February 2019,

  7   Dr. Abazari served another notification of his objections to Navient, and Navient still

  8   continued to charge interest on Dr. Abazari's loans:

  9   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 10   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 11   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 12   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 13   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 14
 15          417.    The "failing to provide placement into residency upon graduation (See.

 16   Notice of Intent, Doctor of Podiatric Medicine Program)," where on the 4th of February

 17   2019, Dr. Abazari served another notification of his objections to Navient, and Navient

 18   still continued to charge interest on Dr. Abazari's loans, constituted a red flag to Navient

 19   regarding the legitimacy of the education transaction.

 20          418.    Navient took steps to avoid the truth, where on the 19`" of February 2019,

 21   Dr. Abazari served another notification of his objections to Navient, and Navient still

 22   continued to charge interest on Dr. Abazari's loans:

 23   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 24   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 25   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 26   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 27   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 28




                                                  193
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 44 of 50 Page ID #:194



  1           419.     The "failing to provide placement into residency upon graduation (See.

  2   Notice of Intent, Doctor of Podiatric Medicine Program)," where on the 19th of February

  3   2019, Dr. Abazari served another notification of his objections to Navient, and Navient

  4   still continued to charge interest on Dr. Abazari's loans, constituted a red flag to Navient

  5   regarding the legitimacy of the education transaction.

  6           420.     Navient took steps to avoid the truth, where on 8th of March 2019, Dr.

  7   Abazari served another notification of his objections to Navient, and Navient still

  8   continued to charge interest on Dr. Abazari's loans:

  9   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 10   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 11   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 12   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 13   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86
 14
 15           421.     The "failing to provide placement into residency upon graduation (See.

 16   Notice of Intent, Doctor of Podiatric Medicine Program)," where on 8th of March 2019,

 17   Dr. Abazari served another notification of his objections to Navient, and Navient still

 18   continued to charge interest on Dr. Abazari's loans, constituted a red flag to Navient

 19   regarding the legitimacy of the education transaction.

 20           422.     APMA believed that it was highly likely that it was participating in an

 21   unlawful agreement with DOE,Navient, RFUMS,and State of Illinois to conduct an

 22   enterprise through racketeering activity, where the APMA admits that "[t]here are

 23   currently enough slots for students who are graduating for schools of podiatric medicine"

 24   in response to a question regarding an issue of "availability of podiatric residencies":

      O. Is the availability of pediatric residencies an issue?
      A. There are currently enough slots for students who are graduating from schools of pediatric
      medicine. There are fewer applicants to the colleges, which may be reflected later on. Surpluses in
      residency positions may exist in the future as fewer students attend the colleges.(See "In the News,"
      p. 14).
 25

                                                        194
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 45 of 50 Page ID #:195



  1          423.    In the clear and "expected shortfall" in "number of available residency

  2   positions," APMA took steps to avoid the truth, where in "a blog by APMA Executive

  3   Director and CEO Glenn B. Gastwirth, DPM",Defendant APMA responds to "not

  4   accepting more students than residency slots...for the immediate crises" with "[t]his sort

  5   of constructive thinking is what we need most in a challenging situation such as this":

                         ~~:
                            cchot~l, rcai~vncy ana
                            curse / lectures an stamng a
                             e+m c.~is? How'aC~;ui Wr the
                          eatir~ an mter~m fai        tcyr or
                        hidar~a homYtuwn pnd~U(at;to
                              cGr~ic starctrig a(H+~amlor
                                  gr king-tertngo~iwatk~
                                        of re~stu-tea per
                               _ fir pbr hospital. Ti3e 3taFa ~
                                {Jq tegtiutQd to gNt inrolvFtl.
                                  aH tha sctwols not
                           ants tfitAn res~dencl' s4cts etsa for
                        ~'7

                         ~Lt, riP~15~ys:
                              ,

                          m~uiforSt cursxtruct
                                     }row ~hatghH:~
                                               ve ttnrdc~ny is
                              ~j~~h2Nen{Nng sftuatiJn
                                   y~ to wnUm:c to




  7          424.    Where the APME was involved with the creation of an Ad Hoc

  8   Committee" in 2004 because they "expected shortfall" in "number of available residency

  9   positions," where the APMA responds to "not accepting more students than residency

 10   slots...for the immediate crises" with the statement "[t]his sort of constructive thinking is

 11   what we need most in a challenging situation such as this," constituted a red flag to the

 12   APMA regarding the legitimacy of the education transaction.

 13          425.    APMA knowingly and willingly participated in an unlawful agreement

 14   with DOE,Navient, RFUMS,and State of Illinois, to conduct an enterprise through

 15   racketeering activity, where it took conscious steps to remove "a blog by APMA

 16   Executive Director and CEO Glenn B. Gastwirth, DPM",after Dr. Abazari and 86 others

 17   were not placed into residency, to destroy evidence that on May 22, 2011, Ron Barron



                                                                   195
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 46 of 50 Page ID #:196



  1   placed the APMA on notice of"criminal" activity in "pocket millions of dollars from

  2   students, without knowing that each of them will be able to receive a residency upon

  3   graduation":

  4          "The AACPM site shows the class of 2014 is actually larger by 41
  5          than the class of 2013. I have never heard a reasonable explanation
  6          as to why the colleges are matriculating more students than ever!!
  7          It is nothing less than criminal to pocket millions of dollars from
  8          students, without knowing that each of them will be able to receive
  9          a residency upon graduating."
 10
 11          426.    Where the APMA was involved with the creation of an Ad Hoc

 12   Committee" in 2004 because they "expected [a] shortfall" in "number of available

 13   residency positions," Ron Barron statement to the APMA that "I have never heard a

 14   reasonable explanation as to why the colleges are matriculating more students than ever!!

 15   It is nothing less than criminal to pocket millions of dollars from students, without

 16   knowing that each of them will be able to receive a residency upon graduating,"

 17   constituted a red flag, and the deletion of said blog constitutes a red flag, to the APMA,

 18   RFUMS,DOE,Navient, and State of Illinois regarding the legitimacy of the education

 19   transaction.

 20          427.    APMA took steps to avoid the truth, where in "a blog by APMA

 21   Executive Director and CEO Glenn B. Gastwirth, DPM",Defendant APMA tries to lull

 22   students into a false sense of security where December 20, 2010, APMA states

 23          "APMA recognizes the potential severity of this situation in the
 24          short term, although we are uncertain that there would be residency
 25          position shortages for 2013 graduates....As I'm sure you are aware,
 26          the council has frozen class sizes at all the accredited colleges of
 27          podiatric medicine."
 28
 29          428.    In the clear and present fact the APMA was involved with the creation of

 30   an Ad Hoc Committee" in 2004 because they "expected shortfall" in "number of



                                                 196
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 47 of 50 Page ID #:197



  1   available residency positions," the APMA's statement"APMA recognizes the potential

  2   severity of this situation in the short term, although we are uncertain that there would be

  3   residency position shortages for 2013 graduates....As I'm sure you are aware, the council

  4   has frozen class sizes at all the accredited colleges of podiatric medicine," constituted a

  5   red flag to the APMA regarding the legitimacy of the education transaction.

  6          429.    APMA acted with intent to act out an enterprise, in association with the

  7   DOE, Navient, RFUMS,and State of Illinois, that conducts its affairs through a pattern of

  8   racketeering activity, where unplaced podiatric graduate from KSCPM, published in the

  9   PM news stating on 7/31/2013, states:

 10          "A classmate of mine commented on a blog of the
 11          APMA's Dr. Gastwirth in 2011 —voicing concerns
 12          about a residency shortage and the disconnect
 13          between the colleges, the APMA and the CPME
 14          concerning the large numbers of students
 15          matriculating. My colleague expressed fears of
 16          there being as many as 100 too few residency spots
 17          by 2013 (incredibly prophetic as time would show),
 18          to which Dr. Gastwirth replied that it was unknown
 19          whether there would be any shortage of residency
 20          spots for the class of 2013. This thread has since
 21          been removed from the APMA website."
 22
 23          430.    In the clear and present fact the APMA was involved with the creation of

 24   an Ad Hoc Committee" in 2004 because they "expected shortfall" in "number of

 25   available residency positions," the public statement "Dr. Gastwirth replied that it was

 26   unknown whether there would be any shortage of residency spots for the class of 2013.

 27   This thread has since been removed from the APMA website," and the actual destruction

 28   of the evidence of wire transmission of the "blog by APMA Executive Director and CEO

 29   Glenn B. Gastwirth, DPM" referenced by the witness, constituted a red flag to the




                                                  197
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 48 of 50 Page ID #:198



  1   APMA,DOE,RFiJMS, Navient, and Stae of Illinois regarding the legitimacy of the

  2   transaction.

  3           431.           APMA,RFLTMS,DOE, Navient, State of Illinois, took steps to avoid the

  4   truth, where for Dr. Abazari's time of enrollment in 2009, Podiatry colleges enrolled 687

  5   students into the podiatry colleges, when only 496 residency positions were available or

  6   in existence.

  7           432.           The APMA and RFLJMS, acted with intent to conduct an enterprise which

  8   conducted its affairs through a pattern of racketeering activity by creating and adopting a

  9   new residency system which required "fewer case number requirements in the new model

 10   as opposed to the old model," to generate more residency positions, at the expense of the

 11   public, to conceal the actual number of graduates unplaced by the expected shortfall:

               e~~
               Prxs V$ Pisa ~f _ y ~: -_-.

               ~e~~ sn-
               4 8tt sti3 g~ttirs~ sc7me questi~ at~ut t?se reSi~Bt1~Y tYRes. i~emBrY~er ts~E tl~ °F~+€S" gvtcides(PM524 yr ~MS36jis lCte otd mts~#€i. 77te
               FAASA (PPASR ~r Pt~SRIf?RA)is fate t~evr rr~~ed, A91 pta~Pafst~ wi~i ita~re c~rcmert~tS to iha ne+v sr~oc~! try .fuiy t, X13. FAD5t f'A+€S24 prt~renT3
               w~l ~skveeri to P~ASR prograrr~s. Near3y e16 PA4S36 prc~geams c~ii1 eonveet to the PA93FL`f~fiA ~tx PMSR wiria CEk7~ par rams. 't't~e ortfy
               d3Nerenc~ beicveen a PAS 36 and ~ Pt,ASR weith EtRA i9 a CIt8r~g8 is~ fire rtksdiC€sue aa~ t~meChB         r [~r~3at~rtis, as tiv931 as SQ~ghti~ fewer
               case nar~ttser requ~rarr~e~ts ire the rteae tr~9ei as app'to the nk~ mil.
               ~..8i R7@ ~(RONP I~ }~t~6! kt9V6 817j? [jtf   f3E1S.
               D€, J3FfBF4
 12


 13          433.            In the clear and present fact the APMA and RFUMS created an Ad Hoc

 14   Committee" in 2004 because of an "expected shortfall" in "number of available residency

 15   positions," the enrollment at Dr. Abazari's time of enrollment in 2009, of 687 students

 16   into the podiatry colleges, when only 496 residency positions were available or in

 17   existence, constituted a red flag to the DOE, Navient, RFLTMS, APMA,and State of

 18   Illinois, regarding the legitimacy of the transaction.




                                                                           .;
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 49 of 50 Page ID #:199



              434.       RFUMS took steps to avoid the truth, where at least seventeen students

  2   and Dr. Abazari from Defendant RFUMS institution were actually victimized by

  3   Defendant RFUMS failure to provide placement, despite having paid full tuition:


         From: Nancy Bryant <nancy.bryant@rosalindfranklin.edu>
         Date: Mazch 26,2013 at 8:15:19 AM PDT
         To: "Abazari, Armin" <annin.abazari@my.rfums.org>,"Campbell,Thomas3"
         <thomas.campbell@my.rfums.org>,"Castelein, Bryant" <bryant.castelein@my.rfums.org>,
         "Ciotola, Nicholas" dVicholas.Ciotola@my.rfums.org>,"Delara, Marc3"
         <marc.delara@my.rfums.org>,"Deutsch, Gloria3° <gloria.deutsch@myrfums.org>,"Domaas,
         Mark3" <mark.domaas@my.rfums.org>,"Hall, Samuel3" <samuel.hall@my.rfums.org>,"Hare,
         Daniel" <daniel.hare@my.rfums.org>,"Hussain,Syed3" <syed3.hussain@my.rfums.org>,
         "Kapila,Tania" <tania.kapila@my.rfums.org>,"Kramer,Nathan3"
         <nathan.kramer@my.rfums.org>,"Landers,Sabrina" <sabrina.landers@my.rfums.org>,
         "Luczkowski,Ernest Paul" <emest.luczkowski@my.rfums.org>,"Musser,Bret3"
         <bret.musser@my.rfums.org>,"Richason, Jessica3" <jessica.richason@my.rfums.org>,
         "Schroeder, Christopher" <c.schroeder@my.rfums.org>,"Valabov, Jacob"
         <jacob.valabov @my.rfums.org>
         Subject: Updated Preceptorship Information


         Hello,

         Just a fyi...

         AAPPM updated their preceptorship info (attached).

         Also, Weil Foot &Ankle is accepting preceptor applications. If you are interested contact Harriet
         Kass hkass@weil4feet.com or 847.627.4962.
  4

  5           435.       APMA and RFUMS took steps to avoid the truth, where Dr. Unman

  6   Akram and at least ten of Defendant RFUMS's that were unplaced, sought legal counsel

  7   against Defendant RFUMS conduct:




                                                       199
Case 8:19-cv-01290-DMG-FFM Document 1-3 Filed 06/27/19 Page 50 of 50 Page ID #:200



      On Fri, Jun 28, 2013 at 12:11 PM, Usman Akram <utakramQgmail.com> tyrote:
       Hello again,


       ', I communicated with Dc Kansky recentty. He was meeting with two lawyers this week regarding the residency issue.


        He also reported that ten people had contacted him from Scholl.

         urge the rest of you to contact him as well.

       ', His email is: Iarry.kanskyQamail.com


        Thanks and have a great weekend,

       ', Usman Akram, DPM

        ', Confidentiality Notice: DO NOT read, copy or disseminate this communication unless you are the intended addressee. This e-mail
           communication (including attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.0 Sections 2510-2521,
           contains confidential and/or privileged information intended only for the addressee. If you are not the intended recipient, you are
           hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the
       ', sender immediately via email to that you have received the communication in error. Please, delete it and any and all copies.



  2               436.          APMA and RFUMS took steps to avoid the truth, where RFUMS resorted

  3   to luring students into filling out accreditation surveys for the podiatry program, in

  4   exchange for a chance to win an iPAD Mini, because of a "low return rate from your

  5   class on the survey this year—so low that the data was unreliable":
           From: Nancy Parley rnancv.oarslevC~rosalindfrenldin.edu>
           Date: Fri, Sep 73, 2013 at 1:3B PM
           Subject: Survey Request &Rattle Prize for Completion
           To: Nancy Parsley<n~.~arslev@rosalindfranklin.edu>
           Cc: John Becker Bohn.becker~rasalindfranklin.edu>, Daniel 6areither <denial.bareitherC]rosalindfranklin.edu>, Patty Cunningham
           <oatricie.cunninaham@rasalindfranklin.edu>, Beth Jartett teeth.iarrett~rosalindfranklin.edu>, Nancy Bryant aiancv.brvantC~?rosalindfranklin.edu>,
           Kere Etolen dcare.etolen~roselindfrenklin.edu>


          Dear Doctors and Graduates of the SCPM class a12013,
            hope all is going well for you, and that the College has prepared you for your postgraduate activities. We need to ask a special favor of you. The
          College is up for accreditation this year, and H is important that SCPM has enough date to suppoA the curriculum. We rely a lot on the curriculum
          surveys. especially those filled aut by those who have gone through We enure program —namely, you, our graduates. We had a low return rate from
          your class on the survey this year — so low that the data was unreliable. So we are aslting you if you would fill out the survey to help your alma mater
          assess the curriculum (IYs only 28 questions).
          As an incentive, I am offering a rattle ticket for those who return the survey, for one prize (an iPad Mini). We cannot use D2L, so we are using Survey
          Monkey.
          The link to the survey is: httos://www.surveymonkey.com/s/JBRCSJa
          If you wish to remain anonymous, do nol answer the last question with your name. If you want to enter the raffle, we will need your name to award the
          prize. However, I assure you Met that the only person who will know names is the Administrative Assistant handling the survey(Ms. Patty
          Cunningham), and she is swam to secrecy. Please do not be afraid to criticize }he curticulum (no curriculum is perfect) and we welcome positive
          feedback as well to know what is working from the students' perspective. We really do read the surveys (after Patty has removed the names), and we
          do try to make practical changes that will help future students.
          II you already completed the survey prior to graduation, thank you. Unfortunately, we do not have a way to transfer those responses to Survey Monkey,
          so we are asking you to complete it again. This will also allow us to include you in the raffle for the iPad Mini if you provide your name.
          Thanks, and please let us know about your successes in your curter[ program.
          Sincerely and with appreciation,
          Dr. Parsley


          Nancy L. Parsley, DPM, MHPE
          Dean
          D!. William M. Scholl College of Pediatric Medicine
          Rosalind Franklin University of Medicine and Science
          3333 Green Hay Road
          North Chicago, IL 60064
          Office: 847-578-8401
          Fax: 847-775-6516
          nancy.oarslev@ rosalindfranklin.edu

          Explore.a_~ar~~r.in_PQ~Iatric_Medicine




                                                                                    2~~
